Exhibit 10.1

 

EXECUTION VERSION

 

 

ASSET PURCHASE AGREEMENT

 

by and among

 

PLANETART, LLC

 

as Purchaser

 

and

 

PROVIDE CREATIONS, INC.

 

and the other Sellers party hereto

 

Dated as of June 23, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

I.

DEFINITIONS

1

 

 

 

 

 

1.1

Certain Definitions

1

 

1.2

Terms Defined Elsewhere in this Agreement

9

 

1.3

Other Definitional and Interpretive Matters

10

 

 

 

 

II.

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

11

 

 

 

 

 

2.1

Purchase and Sale of Assets

11

 

2.2

Excluded Assets

14

 

2.3

Assumption of Liabilities

14

 

2.4

Excluded Liabilities

15

 

2.5

Assignment of Purchased Contracts

15

 

2.6

Non-Assignment of Assets

16

 

2.7

Further Conveyances and Assumptions

17

 

2.8

Inventory

18

 

 

 

 

III.

CONSIDERATION

18

 

 

 

 

 

3.1

Consideration

18

 

3.2

Purchase Price Deposit

18

 

3.3

Payment of Purchase Price

18

 

3.4

Purchase Price Adjustment and Adjustment Escrow Amount

19

 

 

 

 

IV.

CLOSING AND TERMINATION

20

 

 

 

 

 

4.1

Closing Date

20

 

4.2

Deliveries by Sellers

20

 

4.3

Deliveries by Purchaser

20

 

4.4

Termination of Agreement

21

 

4.5

Procedure Upon Termination

22

 

4.6

Effect of Termination

22

 

 

 

 

V.

REPRESENTATIONS AND WARRANTIES OF SELLERS

23

 

 

 

 

 

5.1

Organization and Good Standing

23

 

5.2

Authorization of Agreement

23

 

5.3

Governmental Consents

24

 

5.4

Title to and Condition of Purchased Assets

24

 

5.5

Validity of Purchased Contracts

24

 

5.6

Litigation

25

 

5.7

Compliance with Laws

25

 

5.8

Employee Compensation and Benefit Plans; ERISA

25

 

5.9

Labor Matters

26

 

5.10

Intellectual Property

26

 

5.11

Financial Advisors

29

 

5.12

Taxes

30

 

5.13

Due Notice

30

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

5.14

No Other Representations or Warranties; Schedules

30

 

 

 

 

VI.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

31

 

 

 

 

 

6.1

Organization and Good Standing

31

 

6.2

Authorization of Agreement

31

 

6.3

Consents and Approvals; No Violations

31

 

6.4

Financial Capability

32

 

6.5

Condition of the Purchased Assets

32

 

6.6

Exclusivity of Representations and Warranties

32

 

 

 

 

VII.

BANKRUPTCY COURT MATTERS

33

 

 

 

 

 

7.1

Submission for Bankruptcy Court Approval

33

 

7.2

Bankruptcy Process

33

 

7.3

Additional Bankruptcy Matters

35

 

 

 

 

VIII.

COVENANTS

35

 

 

 

 

 

8.1

Access to Information

35

 

8.2

Actions Pending the Closing

35

 

8.3

Payables

36

 

8.4

Consents

36

 

8.5

Commercially Reasonable Efforts; Consents to Assignment

36

 

8.6

Publicity

37

 

8.7

Confidentiality

37

 

8.8

Access Agreements

38

 

8.9

Employee Matters

38

 

8.10

Releases

40

 

8.11

Software System

40

 

8.12

Transition Services

41

 

8.13

Access to IT Equipment

41

 

8.14

Bulk Transfer Laws

41

 

8.15

Use of Names

41

 

8.16

Post-Closing Payments

42

 

 

 

 

IX.

CONDITIONS TO CLOSING

42

 

 

 

 

 

9.1

Conditions Precedent to Obligations of Purchaser

42

 

9.2

Conditions Precedent to Obligations of Sellers

43

 

9.3

Conditions Precedent to Obligations of Purchaser and Sellers

43

 

9.4

Frustration of Closing Conditions

43

 

 

 

 

X.

TAXES

44

 

 

 

 

 

10.1

Transfer Taxes

44

 

10.2

Purchase Price Allocation

44

 

10.3

Cooperation and Audits

45

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

XI.

GENERAL GOVERNING PROVISIONS

45

 

 

 

 

 

11.1

No Survival of Representations and Warranties

45

 

11.2

Expenses

45

 

11.3

Injunctive Relief

45

 

11.4

Submission to Jurisdiction; Consent to Service of Process

46

 

11.5

Waiver of Right to Trial by Jury

46

 

11.6

Entire Agreement; Amendments and Waivers

46

 

11.7

Governing Law

47

 

11.8

Notices

47

 

11.9

Severability

48

 

11.10

Assignment

48

 

11.11

Non-Recourse

48

 

11.12

Counterparts

49

 

Schedules

 

 

Schedule 1.1(a)

 

Business Employees

Schedule 1.1(b)

 

Sellers’ Knowledge

Schedule 1.1(c)

 

Leases for Leased Real Property

Schedule 2.1(b)(iv)

 

Purchased Contracts

Schedule 2.1(b)(vi)

 

Purchased Intellectual Property

Schedule 2.1(b)(xi)

 

IT Equipment

Schedule 2.3(h)

 

Assumed Liabilities

Schedule 2.4(d)

 

Liability of Transferred Employees

Schedule 2.4(e)

 

Benefit Plan Liabilities

Schedule 2.5(b)

 

Contract Assignment Notice Parties and Cure Amounts

Schedule 3.4(a)

 

Form of Closing Working Capital Statement

Schedule 4.4(c)(v)

 

Required Concessions

Schedule 5.3

 

Governmental Consents

Schedule 5.4

 

Title to Purchased Assets

Schedule 5.5

 

Contract Consents

Schedule 5.9(c)

 

Reductions in Force

Schedule 5.10(a)

 

Title to Intellectual Property

Schedule 5.10(b)(i)

 

Trademarks

Schedule 5.10(c)

 

Copyrights

Schedule 5.10(d)

 

Patents

Schedule 5.10(i)

 

Intellectual Property Contracts

Schedule 5.12(c)

 

Taxes

 

iii

--------------------------------------------------------------------------------



 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of June 23, 2019 (the
“Effective Date”), is by and among PlanetArt, LLC, a Delaware limited liability
company (“Purchaser”), Provide Creations, Inc., a Delaware corporation (the
“Company”), and other Affiliates listed on the signature pages to this Agreement
(together with the Company, each a “Seller” and, collectively, “Sellers”). 
Certain capitalized terms used in this Agreement that are not otherwise defined
are defined in Article I.

 

A.                                    On June 3, 2019 (the “Petition Date”),
each of Sellers filed a voluntary petition and commenced a case (the “Bankruptcy
Cases”) under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§
101, et seq. (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”).

 

B.                                    Sellers and certain of their Affiliates
are engaged in the business of manufacturing and selling personalized gifts
through the www.personalcreations.com website, the www.gifts.com website and
other online retail channels using the PERSONAL CREATIONS, GIFTS.COM, RED
ENVELOPE, and those trademarks listed on Schedule 2.1(b)(vi) (collectively, the
“Business”).

 

C.                                    Sellers desire to sell to Purchaser the
Purchased Assets and assign to Purchaser the Assumed Liabilities, and Purchaser
desires to purchase from Sellers the Purchased Assets and assume the Assumed
Liabilities, in each case, upon the terms and conditions set forth in this
Agreement.

 

D.                                    On the terms and subject to the conditions
set forth herein, following the commencement of the Bankruptcy Cases, Sellers
intend to request that the Bankruptcy Court authorize and approve the
transactions contemplated by this Agreement pursuant to Sections 105, 363 and
365 of the Bankruptcy Code.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree:

 

I.                                        DEFINITIONS

 

1.1                               Certain Definitions.  For purposes of this
Agreement, each of the following terms, when used herein with initial capital
letters, has the meaning specified in this Section 1.1 or in the other Sections
of this Agreement identified in Section 1.2:

 

“Adjustment Escrow Amount” means $2,000,000.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person, and the term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities, by contract or otherwise.

 

--------------------------------------------------------------------------------



 

“Alternative Transaction” shall mean a transaction or series of related
transactions pursuant to which Seller or any of its Affiliates (a) accepts a
Qualified Bid, other than that of Purchaser, as the highest or best offer for
all or any material portion of the Purchased Assets, or (b) sells, transfers,
leases or otherwise disposes of, directly or indirectly, including through an
asset sale, stock sale, merger, reorganization or other similar transaction (by
Seller or otherwise), including pursuant to a stand-alone plan of reorganization
or refinancing, all or any material portion of the Purchased Assets (or agrees
to do any of the foregoing) in a transaction or series of transactions to a
Person or Persons other than Purchaser on or before the Termination Date.

 

“Ancillary Documents” means one or more bills of sale, the Transition Services
Agreement, intellectual property assignment agreement, the Legacy Business PQUAD
Covenant Agreement, and the other agreements, instruments, and documents
required to be delivered at the Closing.

 

“Approval Order” means an order entered by the Bankruptcy Court, pursuant to
Sections 363 and 365 of the Bankruptcy Code, including but not limited to a sale
of the Purchased Assets free and clear of all Liens and a finding of “good
faith” pursuant to Section 363(m) in favor of the Purchaser, authorizing and
approving, among other things, (a) the sale of the Purchased Assets (b) the
assumption of the Assumed Liabilities by Purchaser and (c) the assumption and
assignment of the Purchased Contracts, in accordance with the terms and
conditions of this Agreement, reasonably acceptable to Purchaser in all
respects.

 

“Benefit Plan” means each (a) employment, consulting, compensation,
profit-sharing, thrift, savings, bonus, incentive, change in control, severance,
retention, retirement, pension benefit or deferred compensation plan, program,
policy, practice, contract, agreement or arrangement, and (b) fringe benefit,
health, dental, vision, life, cafeteria, accident, hospitalization, insurance,
disability, transportation, vacation, sabbatical, accidental death and
dismemberment, workers’ compensation or supplemental unemployment benefit plan,
program practice, contract, agreement or arrangement, or other employee benefits
or remuneration of any kind, whether written or unwritten or otherwise, funded
or unfunded, including without limitation any “employee benefit plan” within the
meaning of Section 3(3) of ERISA (and any trust, escrow, funding, insurance or
other agreement related to any of the foregoing), whether or not such plan is
subject to ERISA.

 

“Bidding Procedures Order” means an order entered by the Bankruptcy Court
(including any attachment thereto) approving, among other things, the
(a) bidding procedures for conducting a sale and auction of the Purchased Assets
and (b) procedures relating to the assumption and assignment of executory
Contracts and unexpired leases, reasonably acceptable to Purchaser in all
respects.

 

“Break-Up Fee Amount” means an amount equal to $543,000.00.

 

“Business Day” means any day other than any of (a) a Saturday; (b) a Sunday; or
(c) any other day on which commercial banks in Chicago, Illinois are authorized
or required by Law to close.

 

2

--------------------------------------------------------------------------------



 

“Business Employee” means each employee of a Seller or any Affiliate of a Seller
who (a) provides services to such Seller in connection with the Business and
(b) is listed on Schedule 1.1(a).

 

“Closing Working Capital Amount” means: (a) the value of Current Assets, less
(b) the value of Current Liabilities, determined as of the close of business on
the Closing Date.

 

“Company SEC Documents” means all forms, reports, schedules, statements and
other documents filed with or furnished to the SEC on or after January 1, 2017
by FTD, Inc., a Delaware corporation, that are required to be filed or furnished
by it under the Securities Act of 1933 or the Securities Exchange Act of 1934.

 

“Contract” means any contract, agreement, commitment, promise or undertaking
(including any indenture, note, bond or other evidence of indebtedness, lease,
sublease, instrument, license, purchase order or other legally binding
agreement) whether written or oral.

 

“Credit Card Accounts Receivable” means each “Account” or “Payment Intangible”
(each as defined in the Uniform Commercial Code as from time to time in effect
in the State of Delaware) together with all income, payments and proceeds
thereof, owed by a credit card payment processor or an issuer of credit cards to
a Seller resulting from charges by a customer of a Seller on credit cards
processed by such processor or issued by such issuer in connection with the
gathering of orders by a Seller, in each case in the Ordinary Course of
Business.

 

“Cure Costs” means monetary amounts that must be paid and obligations that
otherwise must be satisfied under Sections 365(b)(1)(A) and (B) of the
Bankruptcy Code in connection with the assumption and/or assignment of any
Purchased Contract, as agreed upon by Purchaser and the non-debtor counterparty
to the applicable Purchased Contract, or determined by the Bankruptcy Court
pursuant to the procedures in the Bidding Procedures Order.

 

“Current Assets” means the current assets of Sellers with respect to the
Business, which current assets will include only the line items, and reflect the
exclusions, set forth on the form of Closing Working Capital Statement set forth
as Schedule 3.4(a) and only to the extent acquired by Purchaser pursuant to the
terms of this Agreement.

 

“Current Liabilities” means the current liabilities of Sellers with respect to
the Business, which current liabilities will include only the line items, and
reflect the exclusions, set forth on the form of Closing Working Capital
Statement set forth as Schedule 3.4(a) and only to the extent assumed by
Purchaser pursuant to the terms of this Agreement.

 

“Escrow Account” means the escrow account holding the Deposit Amount and the
Adjustment Escrow Amount pursuant to the Escrow Agreement.

 

“Escrow Agreement” means the escrow agreement for the Escrow Account, by and
among Purchaser, Company and U.S. Bank, in form and substance reasonably
acceptable to Purchaser and Company.

 

“Escrow Amount” means the total of the Deposit Amount and the Adjustment Escrow
Amount.

 

3

--------------------------------------------------------------------------------



 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Excluded Business” means any business owned or conducted by any Seller or any
Affiliate of a Seller other than the Business.

 

“Excluded Names” means (a) any trademark, brand name, slogan, logo, internet
domain name, corporate name, or other identifier of source or goodwill that
includes the words “Florists’ Transworld Delivery”, “Provide” or the name or
acronym “FTD” and (b) any and all other derivatives or variations thereof.

 

“Expense Reimbursement Amount” means an amount, not to exceed $181,000.00, equal
to Purchaser’s reasonable and documented out-of-pocket costs, fees, and expenses
(including, costs, fees and expenses of counsel and accounting costs, fees and
expenses) incurred by Purchaser in connection with this Agreement (including,
the drafting, negotiation and implementation of this Agreement), the
Transactions (including, relating to business, legal and accounting due
diligence and all matters in connection with the Bankruptcy Cases), whether
incurred before or after the commencement of the Bankruptcy Cases.

 

“Final Adjustment Amount” means the amount that the Closing Working Capital
Amount exceeds, or is less than, as applicable, the Target Working Capital
Amount, as calculated pursuant to Section 3.4(a).

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, or any agency, authority, department,
commission, board, bureau, official or instrumentality of such body, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law), whether
foreign, federal, state, or local, or any agency, instrumentality or authority
thereof, or any court or arbitrator thereof (public or private) of competent
jurisdiction.

 

“Intellectual Property” means all intellectual property (by whatever name or
term known or designated) now known or hereafter existing anywhere in the world,
whether registered or unregistered, including without limitation (a) patents and
patent applications, continuations, divisionals, continuations-in-part, reissues
and reexaminations, (b) trademarks, service marks, trade dress, logos, corporate
names, domain names (and related URLs), trade names and other designations of
source or origin, including e-mail addresses, social media handles and accounts,
advertising accounts, social media pages, together with the passwords required
to access, and all goodwill associated with, any of the foregoing, and all
applications and registrations therefor (“Trademarks”), (c) copyrights,
copyrightable works, rights in databases, data collections, copyright
registrations and copyright applications and corresponding rights in works of
authorship, (d) trade secrets, (e)  Software in any form, including internet
websites, web content and links, source code, object code and mobile
applications, and (f) rights of publicity and personality.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

4

--------------------------------------------------------------------------------



 

“IRS” means the Internal Revenue Service.

 

“Knowledge of Sellers” or “Sellers’ Knowledge” means the actual knowledge of
those Persons identified on Schedule 1.1(b), and the knowledge a reasonable
person in the position of such individuals would have after reasonable inquiry.

 

“Law” means any federal, state, local or foreign law, statute, code, ordinance,
rule, regulation, Order, stipulation, award or common law requirement.

 

“Leased Real Property” means real property in the United States leased,
subleased, or licensed by, or for which a right to use or occupy has been
granted to, any Seller pursuant to a Lease.

 

“Leases” means the real property leases, subleases, licenses of access, or
rights of use or occupancy listed on Schedule 1.1(c), together with the rights
to any and all rights of way, easements, fixtures and improvements set forth in
such leases and subleases.

 

“Legacy Business Owner” means the Person, or Persons, that purchase all, or
substantially all, of the assets of FTD, Inc. or its Affiliates related to
(a) the operation of a network of members consisting of florist retail and other
retail locations for the purpose of sending and receiving floral orders,
(b) providing goods and services to such members, and (c) gathering orders
through the FTD.com business and the ProFlowers business.

 

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims or any proceedings by or before
a Governmental Body.

 

“Liability” means any debt, loss, liability, claim (including “claim” as defined
in the Bankruptcy Code), commitment, undertaking, damage, expense, fine,
penalty, cost, royalty, deficiency or obligation (including those arising out of
any action, such as any settlement or compromise thereof or judgment or award
therein), of any nature, whether known or unknown, disclosed or undisclosed,
express or implied, primary or secondary, direct or indirect, matured or
unmatured, fixed, absolute, contingent, accrued or unaccrued, liquidated or
unliquidated, and whether due or to become due, and whether in contract, tort or
otherwise.

 

“Lien” as applied to any Person means any lien, encumbrance, pledge, mortgage,
deed of trust, security interest, claim, lease, sublease, charge, option, right
of first offer or first refusal, right of use or possession, restriction,
easement, servitude, restrictive covenant, encroachment or encumbrance or any
other similar encumbrance or restriction in respect of an asset of such Person,
whether imposed by Law, Contract or otherwise.

 

“Mutual PQUAD Covenant Agreement” means that certain Mutual PQUAD Covenant
Agreement entered into by and between Sellers and Shari’s Business Owner, dated
June 23, 2019.

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of, or entered, issued, made or rendered by, a Governmental
Body.

 

5

--------------------------------------------------------------------------------



 

“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of the Business consistent with past practice and taking
into account the commencement of the Bankruptcy Cases.

 

“Party” or “Parties” means Purchaser and each Seller, as the case may be.

 

“Permitted Exceptions” means (A) any Lien that the Purchased Assets may not be
sold free and clear of under Section 363(f) of the Bankruptcy Code to the extent
(i) arising or incurred in the Ordinary Course of Business specifically
permitted in the Approval Order and (ii) relating directly to an Assumed
Liability; and (B) any Lien created under the Mutual PQUAD Covenant Agreement.

 

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.

 

“Phoenix Facility” means the facility located at 615 North 48th Street, Phoenix,
AZ 85008.

 

“Pre-Paid Expenses” means any of Sellers’ rights with respect to all deposits,
including customer deposits and security deposits (whether maintained in escrow
or otherwise) for rent, electricity, telephone or otherwise, advances, pre-paid
expenses, prepayments, rights under warranties or guarantees, vendor rebates and
other refunds of every kind and nature (whether or not known or unknown or
contingent or non-contingent), to the extent related solely to the Business,
except that (i) professional fee retainers, (ii) pre-paid deposits, and
(iii) deposits made in connection with, or related to, the Bankruptcy Cases
shall not be included in the definition of “Pre-Paid Expenses.”

 

“Purchaser Material Adverse Effect” means any event, change, effect, condition,
state of facts or occurrence (regardless of whether such event, change, effect,
condition, state of facts or occurrence constitutes a breach of any
representation, warranty or covenant of Purchaser hereunder) which has had or
would reasonably be expected to have, individually or when considered together
with any other event, change, effect, condition, state of facts or occurrence, a
material and adverse effect on the ability of Purchaser to consummate the
Transactions or perform its obligations under this Agreement.

 

“Qualified Bid” means a competing bid submitted by a third party for any or all
of the Purchased Assets submitted in accordance with the Bidding Procedures
Order.

 

“Representative” means, with respect to any Person, any and all of its
directors, officers, partners, managers, employees, consultants, financial
advisors, counsel, accountants and other agents.

 

“Sale Hearing” means the hearing conducted by the Bankruptcy Court to approve
the transactions contemplated by this Agreement.

 

“San Diego Facilities” means the facilities located at 4830 Eastgate Mall,
Suite 100, 200 and 300, San Diego, California and 4840 Eastgate Mall, Suite 150,
San Diego, California.

 

6

--------------------------------------------------------------------------------



 

“Schedules” means the Schedules attached hereto, dated as of the date hereof,
delivered by Sellers to Buyer in connection with this Agreement.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Seller Material Adverse Effect” means any event, change, effect, condition,
state of facts or occurrence (regardless of whether such event, change, effect,
condition, state of facts or occurrence constitutes a breach of any
representation, warranty or covenant of Sellers hereunder) which has had or
would reasonably be expected to have, individually or when considered together
with any other events, changes, effects, conditions, states of facts or
occurrences, (a) a material adverse effect on or a material adverse change in or
to the Purchased Assets, considered as a whole, (b) a material and adverse
effect on the ability of Sellers to consummate the Transactions or perform their
obligations under this Agreement or (c) the effect of preventing or materially
delaying the consummation of the Transactions, other than, in the case of
clause (a), will any of the following, alone or in combination, be deemed to
constitute, nor will any of the following (including the effect of any of the
following) be taken into account in determining whether there has been or will
be, a “Seller Material Adverse Effect”:  (i) any change in the United States or
foreign economies or financial markets in general; (ii) any change that
generally affects the businesses in which a Seller operates; (iii) any change
arising in connection with earthquakes, hurricanes, tornadoes, fires, acts of
God, hostilities, acts of war, sabotage or terrorism or military actions or any
escalation or material worsening of any such hostilities, acts of war, sabotage
or terrorism or military actions; (iv) any change in applicable Laws or
accounting rules; (v) any actions taken by Purchaser or any of its Affiliates
(other than those expressly permitted to be taken hereunder); (vi) any effect
resulting from the public announcement of this Agreement or the Bankruptcy
Cases; or (vii) any effect resulting from (1) the commencement or filing of the
Bankruptcy Cases, (2) any concurrent ancillary filing by an Affiliate or
Subsidiary of Sellers that is not a party to this Agreement under a similar
foreign insolvency regime or (3) a Seller’s inability to pay certain prepetition
obligations as a result of the commencement of the Bankruptcy Cases; provided,
however, that with respect to clauses (i), (ii), (iii) and (iv), such effects
will only be excluded from consideration to the extent it does not
disproportionately and materially adversely affect the Business as compared to
similarly situated businesses operating in the same industry and geographic
areas in which Sellers operate.

 

“Shari’s Business Owner” means the Person, or Persons, that purchase all, or
substantially all, of the assets of Provide Commerce LLC or its Affiliates
related to its operation of an online retail gourmet foods and food gifting
business on its www.berries.com and www. sharisgourment.com websites under the
“Shari’s Berries”, “Shari’s Gourmet” and other brands related to gourmet foods,
featuring dipped strawberries, chocolates and other food gifting items,
delivered direct to consumers throughout the United States.

 

“Software” means all computer software and code, including assemblers, applets,
compilers, source code, object code, development tools, design tools, user
interfaces, databases, data, application software, system software and firmware,
in any form or format, however fixed, including any related documentation.

 

“Software System” means all Intellectual Property rights, source code and object
code of the software platform owned by Sellers, commonly referred to as “PQUAD,”
and used in the

 

7

--------------------------------------------------------------------------------



 

Business as of the Effective Date to provide ecommerce functionality to
consumers, wholesale management to businesses collecting orders for fulfillment,
and back-office administrative customer support, including those applications
and services providing content, product personalization/customization, checkout,
order management, promotions/discounts management, product management, supplier
and carrier management, inventory and SKU management, tax management, gift
certificate management, and customer service handling.

 

“Subsidiary” means each corporation or other Person in which a Person owns or
controls, directly or indirectly, capital stock or other equity interests
representing more than 50% of the outstanding voting stock or other equity
interests.

 

“Target Working Capital Amount” means $5,813,000.00.

 

“Tax Authority” means any government, agency, or instrumentality thereof,
charged with the administration of any Law or regulation relating to Taxes.

 

“Taxes” means (a) all federal, state, local, provincial, municipal, foreign or
other taxes, charges or other assessments, including, without limitation, all
income, alternative, minimum, add-on minimum, accumulated earnings, personal
holding company, net worth, intangibles, gross receipts, capital, sales, use, ad
valorem, value added, transfer, franchise, profits, intangibles, goods and
services, customs duties, conveyance, mortgage, registration, documentary,
recording, premium, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, unemployment insurance, severance,
environmental (including taxes under Section 59A of the Internal Revenue Code),
disability, workers’ compensation, health care natural resources, excise,
severance, stamp, occupancy, rent, real property, personal property, estimated
or other similar taxes, duties, levies or other governmental charges or
assessments or deficiencies thereof, (b) any item described in clause (a) for
which a taxpayer is liable as a transferee or successor, by reason of the
regulations under Section 1502 of the Internal Revenue Code (or similar
provisions of state, local, foreign or other law), or by contract, indemnity or
otherwise, and (c) all interest, penalties, fines, additions to tax or
additional amounts imposed by any Tax Authority in connection with any item
described in clauses (a) or (b).

 

“Tax Returns” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto and any amendment thereof.

 

“Trademarks” has the meaning set forth in the definition of Intellectual
Property.

 

“Transactions” means the transactions contemplated by this Agreement.

 

“Transferred Exception” means title of a lessor under a capital or operating
lease if such lease is a Purchased Contract.

 

“Woodridge Facilities” means the facilities located at 10410 – 10450 Woodward
Avenue, Woodridge, Illinois, and 1301 Internationale Parkway,
Woodridge, Illinois.

 

8

--------------------------------------------------------------------------------



 

1.2                               Terms Defined Elsewhere in this Agreement. 
For purposes of this Agreement, the following terms have meanings set forth in
the sections indicated:

 

Term

 

Section

“Agreement”

 

Preamble

“Allocation Schedule”

 

10.2(a)

“Allocation Notice of Objection”

 

10.2(a)

“Assignment and Assumption Agreements”

 

4.2(b)

“Assumed Cure Costs”

 

2.6

“Assumed Liabilities”

 

2.3

“Auction”

 

7.2(a)

“Bankruptcy Case”

 

Recitals

“Bankruptcy Code”

 

Recitals

“Bankruptcy Court”

 

Recitals

“Business”

 

Recitals

“Business Intellectual Property”

 

5.10

“Cash Amount”

 

3.1

“Closing”

 

4.1

“Closing Date”

 

4.1

“Closing Working Capital Statement”

 

3.4(a)

“Company”

 

Preamble

“Company Permits”

 

5.7

“Company Plan”

 

5.8(a)

“Competing Business”

 

8.16(b)

“Confidentiality Agreement”

 

8.7

“Deposit Amount”

 

3.2

“Effective Date”

 

Preamble

“Escrow Shortfall”

 

3.3

“Excess Severance Amount”

 

8.9(b)

“Excluded Assets”

 

2.2

“Excluded Liabilities”

 

2.4

“Final Adjustment Amount”

 

3.4(b)

“Final Allocation Statement”

 

10.2(a)

“Inventory”

 

2.1(b)(ii)

“Inventory Assessment”

 

2.8

“Inventory Assessment Date”

 

2.8

“Legacy Business PQUAD Covenant Agreement”

 

8.11

“Master List”

 

2.1(b)(x)

“Necessary Consent”

 

2.6(a)

“Non-Transferred Employees”

 

8.9(b)

“Omitted Contract Order”

 

2.5(e)

“Previously Omitted Contract”

 

2.5(e)

“Purchase Price”

 

3.1

“Proposed Allocation Statement”

 

10.2(a)

“Purchased Assets”

 

2.1(b)

“Purchased Contracts”

 

2.1(b)(iv)

 

9

--------------------------------------------------------------------------------



 

Term

 

Section

“Purchased Intellectual Property”

 

2.1(b)(vi)

“Purchaser”

 

Preamble

“Purchaser Adjustment Amount”

 

3.4(c)

“Real Property”

 

2.1(b)(i)

“Resolution Period”

 

3.4(a)

“Restricted Area”

 

8.16(b)

“Restrictive Covenant Period”

 

8.16(a)

“Review Period”

 

3.4(a)

“Seller or Sellers”

 

Preamble

“Severance Cap”

 

8.9(b)

“Seller Adjustment Amount”

 

3.4(c)

“Stalking Horse Motion”

 

7.1

“Tangible Personal Property”

 

2.1(b)(iii)

“Termination Date”

 

4.4(a) 

“Transfer Taxes”

 

10.1

“Transferred Employees”

 

8.9(a)

“Transition Services Agreement”

 

8.12

“WARN Act”

 

5.9(c)

 

1.3                               Other Definitional and Interpretive Matters.

 

(a)                                 Unless otherwise expressly provided, for
purposes of this Agreement, the following rules of interpretation will apply:

 

(i)                                     Calculation of Time Period.  When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period will be excluded.  If the last day for
the giving of any notice or the performance of any act required or permitted
under this Agreement is a day that is not a Business Day, then the time for the
giving of such notice or the performance of such action will be extended to the
next succeeding Business Day.

 

(ii)                                  Contracts.  Reference to any Contract
means such Contract as amended or modified and in effect from time to time in
accordance with its terms.

 

(iii)                               Dollars.  Any reference in this Agreement to
Dollars or $ will mean U.S. dollars.

 

(iv)                              Exhibits/Schedules.  All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein.  Any capitalized
terms used in any Schedule or Exhibit but not otherwise defined therein will be
defined as set forth in this Agreement.

 

(v)                                 GAAP.  Terms used herein which are defined
in GAAP are, unless specifically defined herein, used herein as defined in GAAP.

 

10

--------------------------------------------------------------------------------



 

(vi)                              Gender and Number.  Any reference in this
Agreement to gender will include all genders, and words imparting the singular
number only will include the plural and vice versa.

 

(vii)                           Headings.  The division of this Agreement into
Articles, Sections and other subdivisions and the insertion of headings are for
convenience of reference only and will not affect or be utilized in construing
or interpreting this Agreement.  All references in this Agreement to any
Article, Section, Recital, Exhibit or Schedule are to the corresponding Article,
Section, Recital, Exhibit or Schedule of or to this Agreement unless otherwise
specified.

 

(viii)                        Herein.  The words such as “herein,”
“hereinafter,” “hereof” and “hereunder” refer to this Agreement as a whole and
not merely to a subdivision in which such words appear unless the context
otherwise requires.

 

(ix)                              Including.  The word “including” or any
variation thereof means “including, without limitation” and will not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it.

 

(x)                                 Law.  Reference to any Law means such Law as
amended, modified, codified, replaced or re-enacted, in whole or in part, and in
effect from time to time, including any successor legislation thereto and any
rules and regulations promulgated thereunder, and references to any section or
other provision of a Law means that section or provision of such Law in effect
from time to time and constituting the substantive amendment, modification,
codification, replacement or re-enactment of such section or other provision.

 

(b)                                 The Parties have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
jointly drafted by the Parties and no presumption or burden of proof will arise
favoring or disfavoring any Party by virtue of the authorship of any provision
of this Agreement.

 

II.                                   PURCHASE AND SALE OF ASSETS; ASSUMPTION OF
LIABILITIES

 

2.1                               Purchase and Sale of Assets.

 

(a)                                 On the terms and subject to the conditions
set forth in this Agreement, at the Closing, Purchaser or one or more of its
designees will purchase, acquire and accept from the applicable Seller, and each
applicable Seller will sell, transfer, convey and deliver to Purchaser or one or
more of its designees, all of such Seller’s right, title and interest in, to and
under the Purchased Assets, free and clear of all Liens (other than Liens
created by Purchaser, Permitted Exceptions and Transferred Exceptions) and
Excluded Liabilities.

 

(b)                                 The term “Purchased Assets” means all of the
following properties, assets, and rights of any Seller existing as of the
Closing and not including any Excluded Asset:

 

11

--------------------------------------------------------------------------------



 

(i)                                     all right, title and interest in and to
the Leases and the Leased Real Property, but solely with respect to any Lease
that is also a Purchased Contract (collectively, the “Real Property”);

 

(ii)                                  all raw materials, works in progress,
finished goods, supplies, packaging materials and other inventories that, as of
the close of business on the Closing Date, is used or held for use primarily in
the Business (the “Inventory”), and all rights of Sellers to take delivery of
any Inventory ordered by Sellers before the Closing Date, which Inventory has
not been delivered to any of Sellers as of the Closing Date;

 

(iii)                               all fixtures, furniture, furnishings,
equipment, leasehold improvements and other tangible personal property owned by
a Seller or leased by a Seller, subject to the terms of the relevant lease, and
used or held for use primarily in the Business (collectively, the “Tangible
Personal Property”);

 

(iv)                              all right, title and interest of Sellers now
or hereafter existing, in, to and under the Contracts that (A) are set forth on
Schedule 2.1(b)(iv), (B) are unexpired as of the Closing Date (including those
Contracts that have been previously unrenewed) and (C) have not been rejected
(or are the subject of a notice of rejection or a pending rejection motion) by
any Seller (the “Purchased Contracts”);

 

(v)                                 all warranties, guarantees and similar
rights related to the Purchased Assets, including warranties and guarantees made
by suppliers, manufacturers and contractors under the Purchased Assets, and
claims against suppliers and other third parties in connection with the
Purchased Contracts;

 

(vi)                              all Intellectual Property owned by Sellers
relating primarily to the Business, including the Intellectual Property set
forth on Schedule 2.1(b)(vi) (the “Purchased Intellectual Property”); provided,
however, that the Purchased Intellectual Property shall not include the Software
System or the Intellectual Property in the Software System;

 

(vii)                           all originals and copies of all files and
assignment documentation pertaining to existence, validity, availability,
registrability, infringement, enforcement or ownership of any of the Purchased
Intellectual Property and/or the Software System and documentation of the
development, conception or reduction to practice thereof, in each case, under
any Seller’s possession or control;

 

(viii)                        an undivided one-third interest in, and all right,
title, and interest in and to, the Software System, as further modified by
Section 8.11 of this Agreement;

 

(ix)                              all accounts receivable (whether billed or
unbilled), including all Credit Card Accounts Receivable and payment processor
receivables of Sellers arising primarily from the Business as of Closing Date;

 

(x)                                 all goodwill related to the Purchased
Assets;

 

12

--------------------------------------------------------------------------------



 

(xi)                              all rights, title and interests of Sellers in
and to computers, computer hardware, firmware, middleware, servers, networks,
workstations, routers, hubs, circuits, switches, data communications lines,
telephones, telecommunications systems, interfaces, platforms, and all other
information technology equipment, and all associated documentation (“IT
Equipment”), solely with respect to: (A) IT Equipment that is set forth on
Schedule 2.1(b)(xi); (B) IT Equipment located at the Phoenix Facility and
necessary for the continued operation of the Business; or (C) IT Equipment that
is (1) located at the Woodridge Facilities, San Diego Facilities, or Phoenix
Facility and (2) used exclusively in the Business (collectively, the “Purchased
IT Equipment”);

 

(xii)                           (A) an exclusive excerpt of the master customer
mailing list of FTD. Inc. (the “Master List”), reflecting customers of the
Master List that have only placed orders for products marketed by the Business,
and who have not placed orders for products from any Excluded Business; (B) a
non-exclusive excerpt of the Master List, reflecting customers on the Master
List that have placed orders for products from both the Business and any
Excluded Business; and (C) to the extent not prohibited by applicable law or
contract, and to the extent Sellers can appropriately segregate the Master List
without creating an undue burden on Sellers, (1) an exclusive excerpt of the
Master List reflecting voluntary subscribers to any mailing list related
exclusively to the Business, but only if such voluntary subscribers have not
subscribed to any mailing list of any Excluded Business, and (2) a non-exclusive
excerpt of the Master List reflecting voluntary subscribers to any mailing list
related exclusively to the Business, if such voluntary subscribers have also
subscribed to any mailing list of any Excluded Business; in each case,
including, all information regarding such customers maintained in the Ordinary
Course of Business and contained in the Software System; provided that Purchased
Assets will not include customers of the Master List that have not placed any
order for products marketed by the Business;

 

(xiii)                        all books, records, files, invoices, inventory
records, product specifications, cost and pricing information, business plans
and quality control records and manuals, in each case primarily relating to any
Purchased Asset, including all data and other information stored in any format
or media, including on hard drives, hard copy or other media primarily relating
to any Purchased Asset and all books and records relating to any Transferred
Employees, including personnel files, in each case to the extent permitted by
applicable Laws;

 

(xiv)                       all Company Permits held by Sellers in connection
with the use, operation or ownership of the Purchased Assets and the conduct of
the Business;

 

(xv)                          all rights, claims, causes of action and credits
owned by a Seller to the extent relating to any Purchased Asset or Assumed
Liability, including any such item arising under any guarantee, warranty,
indemnity, right of recovery, right of setoff or similar right in favor of such
Seller in respect of any Purchased Asset or Assumed Liability;

 

(xvi)                       all Pre-Paid Expenses associated with the Purchased
Assets;

 

13

--------------------------------------------------------------------------------



 

(xvii)                    all restrictive covenants, confidentiality and
non-disclosure agreements and invention agreements to the benefit of Sellers
related to the Business, including those with (A) any employee or former
employee of Sellers, (B) any prior owners of all or any part of the Business to
the extent the covenant relates to all or any part of the Business and (C) any
Person that had access to the Business or any of the Purchased Assets in
connection with evaluating a possible acquisition of all or any part of the
Business; and

 

(xviii)                 all telephone and fax numbers for the Business.

 

2.2                               Excluded Assets.  Nothing herein contained
will be deemed to constitute an agreement to sell, transfer, assign or convey
the Excluded Assets to Purchaser, and Sellers will retain all right, title and
interest to, in and under the Excluded Assets.  The term “Excluded Assets” means
all assets, properties and rights of any Seller other than the Purchased Assets
specifically defined in Section 2.1(b), including, for the avoidance of doubt,
all assets of Sellers’ or their Affiliates’ not used primarily in the Business.

 

2.3                               Assumption of Liabilities.  On the terms and
subject to the conditions set forth in this Agreement, at the Closing, Purchaser
will assume or will cause one or more of its designees to assume, effective as
of the Closing, and will timely perform and discharge in accordance with their
respective terms or such other terms as Purchaser may be able to negotiate with
the Person to whom such Liability is owed, the following Liabilities existing as
of the Closing Date and no other Liabilities of Sellers or any of their
Affiliates (collectively, the “Assumed Liabilities”):

 

(a)                                 all Liabilities from the ownership or
operation of the Purchased Assets by Purchaser solely to the extent such
Liabilities arise after the Closing;

 

(b)                                 any Assumed Cure Costs that Purchaser is
required to pay pursuant to Section 2.5;

 

(c)                                  all Liabilities of Sellers under the
Purchased Contracts;

 

(d)                                 all Liabilities of Sellers for accrued and
unpaid trade payables relating to the Business (whether billed or unbilled) that
arise from and after the Petition Date and are administrative expenses under
Section 503(b) of the Bankruptcy Code;

 

(e)                                  all Liabilities of Sellers with respect to
Groupon coupons and gift certificates related to the Business and all
Liabilities for any unredeemed refund amounts issued to customers of the
Business to the extent arising under Sellers refund policy in effect immediately
prior to the date hereto;

 

(f)                                   all Liabilities of Sellers in respect of
ordinary-course wages and benefits of Transferred Employees for periods prior to
the Closing Date;

 

(g)                                  any Transfer Taxes; and

 

(h)                                 the Liabilities set forth on Schedule
2.3(h).

 

14

--------------------------------------------------------------------------------



 

2.4                               Excluded Liabilities.  Notwithstanding
anything to the contrary set forth herein, the Parties expressly acknowledge and
agree that Purchaser will not assume, be obligated to pay, perform or otherwise
discharge or in any other manner be liable or responsible for Liabilities of any
Seller, whether existing on the Closing Date or arising thereafter, including on
the basis of any Law imposing successor liability, other than the Assumed
Liabilities and the obligations of Purchaser under this Agreement (all such
Liabilities that Purchaser is not assuming being referred to collectively as the
“Excluded Liabilities”)  The Excluded Liabilities include the following
Liabilities (in each case to the extent such Liability is not an Assumed
Liability):

 

(a)                                 all Liabilities to the extent arising out of
or relating to the operation or ownership of or conduct by Sellers or any of
their Affiliates of the Excluded Assets;

 

(b)                                 all Liabilities to the extent arising out
of, relating to or in connection with any Legal Proceeding, including any
pending or threatened Legal Proceeding against any Seller or relating to the
Business;

 

(c)                                  all Liabilities arising out of, relating to
or in connection with Sellers’ Contracts and Contracts involving any Seller or
their Affiliates, other than the Assumed Liabilities;

 

(d)                                 all Liabilities, including any Legal
Proceedings, relating to any employees of any Seller or any of their Affiliates,
or any WARN Act payments (except as provided in Section 8.9(e)); provided, that
any Liability relating to any Transferred Employee will be an Assumed Liability
to the extent set forth on Schedule 2.4(d);

 

(e)                                  all Liabilities of any Seller or any
Affiliate of any Seller under any Benefit Plan; provided, that any Liability
relating to any Transferred Employee will be an Assumed Liability to the extent
set forth on Schedule 2.4(e);

 

(f)                                   all Liabilities to any broker, finder or
agent or similar intermediary for any broker’s fee, finders’ fee or similar fee
or commission relating to the Transactions for which any Seller or its
Affiliates are responsible;

 

(g)                                  Liabilities relating to any Excluded Asset;
and

 

(h)                                 all costs and expenses incurred by any
Seller in connection with the consummation of the Transactions.

 

2.5                               Assignment of Purchased Contracts.

 

(a)                                 As part of the Sale Motion, Sellers will
seek approval by the Bankruptcy Court of the sale, assumption and assignment by
Sellers to Purchaser of all Contracts.  Subject to the other provisions of this
Section 2.5, at the Closing and pursuant to Section 365 of the Bankruptcy Code
and subject to the Approval Order, Sellers will assume the Purchased Contracts
(to the extent not previously assumed) and, subject to the terms herein, assign
the Purchased Contracts to Purchaser, subject to the provision of adequate
assurance by the Purchaser as may be required under Section 365 of the
Bankruptcy Code and payment by Purchaser, and not by Sellers, of all Cure Costs
with respect to the Purchased Contracts (the

 

15

--------------------------------------------------------------------------------



 

“Assumed Cure Costs”), as and when finally determined by the Bankruptcy Court or
as agreed between Purchaser and the non-debtor counterparty to the Purchased
Contract, pursuant to the procedures set forth in the Approval Order.  Sellers
will have no liability for any Assumed Cure Costs, subject to any adjustment set
forth in Section 3.4.  Notwithstanding the foregoing, Purchaser may identify any
Purchased Contract that the Purchaser no longer desires to have assigned to it
in accordance with Section 2.5(d) hereof.

 

(b)                                 Schedule 2.5(b) sets forth the notice
addresses for each non-Seller counterparty of each Contract of the Sellers
relating to the Business and Sellers’ good-faith estimate of the Cure Cost with
respect to such Contract.  In accordance with the Bidding Procedures Order,
Sellers will serve on all non-Seller counterparties to all Contracts set forth
on Schedule 2.5(b) a notice stating that Sellers are or may (as applicable) be
seeking the assumption and assignment of such Contracts, and will notify such
non-Seller counterparties of the deadline for objecting to the cure costs
relating to such Contracts, if any, which deadline will be not less than five
Business Days prior to the Sale Hearing date designated in the Bidding
Procedures Order.

 

(c)                                  At any time no later than three Business
Days prior to the Sale Hearing Date designated in the Bidding Procedures order,
Purchaser may add to Schedule 2.1(b)(iv) any Contract set forth on Schedule
2.5(b) or any Contract used by the Business not previously rejected and not
expired by its terms, which Contract shall be deemed to be a Purchased Contract,
but any such addition will not affect the Purchase Price other than as
explicitly set forth in this Agreement. Sellers will not reject or seek to
reject any Contract listed on Schedule 2.5(b) without the prior written consent
of Purchaser.

 

(d)                                 At any time no later than three Business
Days prior to the Sale Hearing Date designated in the Bidding Procedures order,
Purchaser may remove from Schedule 2.1(b)(iv) any Contract for any reason in
Purchaser’s sole discretion.  Upon the removal of any Contract from Schedule
2.1(b)(iv), such Contract shall not be deemed to be a Purchased Contract under
this Agreement.

 

(e)                                  If it is discovered that a Contract should
have been listed on Schedule 2.5(b) but was not listed on Schedule 2.5(b) (any
such Contract, a “Previously Omitted Contract”), Sellers shall, promptly
following the discovery thereof (but in no event later than five (5) Business
Days following the discovery thereof), (x) notify Purchaser of such Previously
Omitted Contract and all Cure Amounts (if any) for such Previously Omitted
Contract, and (y) if requested by Purchaser, promptly file a motion with the
Bankruptcy Court on notice to the counterparties to such Previously Omitted
Contract seeking entry of an order (the “Omitted Contract Order”) fixing the
Cure Amounts and approving the assumption and assignment of such Previously
Omitted Contract in accordance with this Section 2.5(a), provided that no
Previously Omitted Contract shall be a Purchased Contract unless so designated
by Purchaser under Section 2.5(c) hereof.

 

2.6                               Non-Assignment of Assets.

 

(a)                       Notwithstanding any other provision of this Agreement
to the contrary, this Agreement will not constitute an agreement to assign or
transfer and will not effect the

 

16

--------------------------------------------------------------------------------



 

assignment or transfer of any Purchased Asset (including any Purchased Contract)
if (i) (A) prohibited by applicable Law, (B) an attempted assignment or transfer
of which would be reasonably likely to subject Purchaser, its Affiliates or any
of its or their respective Representatives to civil or criminal Liability or
(C) an attempted assignment or transfer of which, without the approval,
authorization or consent of, or granting or issuance of any license or permit
by, any third party thereto, would constitute a breach, default or violation
thereof or of any Law or Order (each such action, a “Necessary Consent”), or in
any way adversely affect the rights of Purchaser thereunder or (ii) the
Bankruptcy Court has not entered an Order (including, for the avoidance of
doubt, the Approval Order) approving such assignment or transfer.  In such
event, such assignment or transfer is subject to such Necessary Consent being
obtained and Sellers and Purchaser will use their respective commercially
reasonable efforts to obtain the Necessary Consents with respect to any such
Purchased Asset (including any Purchased Contract) or any claim or right or any
benefit arising thereunder for the assignment or transfer thereof to Purchaser
as Purchaser may reasonably request; provided, however, that Sellers will not be
obligated to pay any consideration therefor to any third party from whom consent
or approval is requested or to initiate any litigation or Legal Proceedings to
obtain any such consent or approval.  If such Necessary Consent is not obtained,
or if an attempted assignment or transfer thereof would give rise to any of the
circumstances described in clauses (i) or (ii) of the first sentence of this
Section 2.6(a), be ineffective or would adversely affect the rights of Purchaser
to such Purchased Asset following the Closing, (x) Sellers and Purchaser will,
and will cause their respective Affiliates to, (1) use commercially reasonable
efforts (including cooperating with one another to obtain such Necessary
Consents, to the extent feasible) as may be necessary so that Purchaser would
obtain the benefits and assume the obligations thereunder in accordance with
this Agreement, (2) complete any such assignments or transfers as soon as
reasonably practicable, and (3) upon receipt of any applicable Necessary
Consents, to transfer or assign the applicable Purchased Asset to Purchaser, and
(y) Sellers will, and will cause their respective Affiliates to, cooperate with
Purchaser in good faith without further consideration in any arrangement
reasonably acceptable to Purchaser and Sellers intended to provide Purchaser
with the benefit of any such Purchased Assets.

 

(b)                       Subject to Section 2.6(a), if after the Closing
(i) Purchaser or its designee holds any Excluded Assets or Excluded Liabilities
or (ii) any Seller holds any Purchased Assets or Assumed Liabilities, Purchaser
or the applicable Seller will promptly transfer (or cause to be transferred)
such assets or assume (or cause to be assumed) such Liabilities to or from (as
the case may be) the other Party.  Prior to any such transfer, the Party
receiving or possessing any such asset will hold it in trust for such other
Party.

 

(c)                        Notwithstanding anything herein to the contrary, at
any time prior to the date that is five Business Days prior to the Closing Date,
Purchaser will be entitled, in its sole and absolute discretion, to remove any
Contract from Schedule 2.1(b)(iv) by providing written notice thereof to
Sellers, and any Contract so removed will be deemed to be an “Excluded Asset”
for all purposes hereunder and will not be deemed to be a Purchased Contract,
and no liabilities arising thereunder shall be assumed or borne by Purchaser.
Sellers will not reject or seek to reject any Contract that is a Purchased
Contract without the prior written consent of Purchaser.

 

2.7                               Further Conveyances and Assumptions.  From
time to time following the Closing, Sellers and Purchaser will, and will cause
their respective Affiliates to, execute, acknowledge

 

17

--------------------------------------------------------------------------------



 

and deliver all such further conveyances, notices, assumptions, assignments,
releases and other instruments, and will take such further actions, as may be
reasonably necessary or appropriate to assure fully to Purchaser and its
respective successors or assigns, all of the properties, rights, titles,
interests, estates, remedies, powers and privileges intended to be conveyed to
Purchaser under this Agreement and to assure fully to each Seller and its
Affiliates and their respective successors and assigns, the assumption of the
liabilities and obligations intended to be assumed by Purchaser under this
Agreement, and to otherwise make effective the Transactions; provided that
nothing in this Section 2.7 will require Purchaser or any of its Affiliates to
assume any Liabilities other than the Assumed Liabilities.

 

2.8                               Inventory.  No earlier than four (4) Business
Days and no later than two (2) Business Days prior to the Closing, Sellers will
undertake in good faith to complete a sampling of the Inventory that is in the
possession of Sellers as of the Closing Date (the “Inventory Assessment”), using
commercially reasonable procedures, subject to the supervision of Purchaser and
its accountants (such date of completion, the “Inventory Assessment Date”). 
Sellers shall deliver the results of the Inventory Assessment to Purchaser prior
to the Closing.

 

III.                              CONSIDERATION

 

3.1                               Consideration.  The aggregate consideration
for the Purchased Assets (the “Purchase Price”), as adjusted pursuant to and in
accordance with Section 3.4, will be: (a) $18,100,000 in cash (the “Cash
Amount”); plus (b) the assumption of the Assumed Liabilities, plus the Excess
Severance Amount.

 

3.2                               Purchase Price Deposit.  On or before two
Business Days after the Execution Date, Purchaser will deposited a sum equal to
10% (ten percent) of the Cash Amount (the “Deposit Amount”) into the Escrow
Account.  The Deposit Amount shall be held in the Escrow Account and will either
be delivered to Purchaser or remain in the Escrow Account and be applied toward
the Adjustment Escrow Amount as follows: (a) if the Closing occurs, the Deposit
Amount will remain in the Escrow Account and applied toward the Adjustment
Escrow Amount pursuant to Section 3.3, (b) if this Agreement is terminated by
the Company pursuant to Section 4.4(d), then the Deposit Amount will be released
to the Sellers within three Business Days (and such Deposit Amount will be
deemed fully earned by the Sellers as compensation and consideration for
entering into this Agreement), or (c) if this Agreement is terminated for any
reason other than by Sellers pursuant to Section 4.4(d), then the Deposit Amount
will be released to Purchaser within three Business Days.  The Company and
Purchaser agree to deliver joint written instructions to the Escrow Agent to
release funds from the Escrow Account in accordance with this Section 3.2.

 

3.3                               Payment of Purchase Price.  At the Closing,
(a) Purchaser will pay to Sellers, in immediately available funds to the account
or accounts designated by the Company, (i) the Cash Amount, (ii) minus the
Deposit Amount, (iii) minus the amount by which the Adjustment Escrow Amount
exceeds the Deposit Amount, if any (the “Escrow Shortfall”), (iv) plus the
Excess Severance Amount; (b) Purchaser shall deposit the Escrow Shortfall into
the Escrow Account; and (c) the Deposit Amount shall remain in the Escrow
Account and shall be applied toward the Adjustment Escrow Amount per
Section 3.2.

 

18

--------------------------------------------------------------------------------



 

3.4                               Purchase Price Adjustment and Adjustment
Escrow Amount.

 

(a)                                      Within 60 calendar days after the
Closing Date, Purchaser shall prepare and deliver to Sellers a statement setting
forth its calculation of Closing Working Capital Amount, which statement shall
be substantially in the form of Schedule 3.4(a) (the “Closing Working Capital
Statement”).  After receipt of the Closing Working Capital Statement, Seller
shall have 60 calendar days (the “Review Period”) to review the Closing Working
Capital Statement.  On or prior to the last day of the Review Period, Sellers
may object to the Closing Working Capital Statement by delivering to Purchaser a
written statement setting forth Sellers’ objections in reasonable detail,
indicating each disputed item or amount and the basis for Sellers’ disagreement
therewith (the “Statement of Objections”).  If Sellers fail to deliver the
Statement of Objections before the expiration of the Review Period, the Closing
Working Capital Statement and the Closing Working Capital Amount reflected in
the Closing Working Capital Statement shall be deemed to have been accepted by
Sellers.  If Sellers deliver the Statement of Objections before the expiration
of the Review Period, Purchaser and Sellers shall negotiate in good faith to
resolve such objections within 30 calendar days after the delivery of the
Statement of Objections (the “Resolution Period”), and, if the same are so
resolved within the Resolution Period, the Closing Working Capital Statement
with such changes as may have been previously agreed in writing by Purchaser and
Sellers, shall be final and binding. If Sellers and Purchaser fail to reach an
agreement with respect to all of the matters set forth in the Statement of
Objections before expiration of the Resolution Period, then any amounts
remaining in dispute shall be submitted for resolution to the Bankruptcy Court.

 

(b)                                      If the Closing Working Capital Amount
is less than the Target Working Capital Amount (such difference, the “Purchaser
Adjustment Amount”), within three Business Days of the date on which the Final
Adjustment Amount is so determined, Purchaser and the Company will deliver joint
instructions to the Escrow Agent to deliver to Purchaser from the Escrow Account
the Purchaser Adjustment Amount in cash by wire transfer of immediately
available funds.  If the Purchaser Adjustment Amount is less than the amount of
funds then contained in the Escrow Account, then Purchaser and Company will
deliver joint instructions to the Escrow Agent to deliver to the Company the
difference in cash by wire transfer of immediately available funds.  The
Adjustment Escrow Amount shall serve as Purchaser’s sole and exclusive source of
recovery for any Purchase Price adjustment under this Section 3.4.

 

(c)                                       If the Closing Working Capital Amount
is more than the Target Working Capital Amount (such difference, the “Seller
Adjustment Amount”), within three Business Days of the date on which the Final
Adjustment Amount is so determined, (i) Purchaser and the Company will execute
joint instructions to the Escrow Agent to deliver to the Company the amount of
funds then contained in the Escrow Account in cash by wire transfer of
immediately available funds; and (ii) Purchaser will pay, or cause to be paid,
to the Sellers, by wire transfer of immediately available funds to accounts
designated by the Company, an amount equal to the Seller Adjustment Amount;
provided, however, that Purchaser shall not pay more than $500,000 to Sellers
pursuant to this Section 3.4(c)(ii).

 

(d)                                      Any payments made pursuant to
Section 3.4 shall be treated as an adjustment to the Purchase Price by the
parties for Tax purposes, unless otherwise required by Law.

 

19

--------------------------------------------------------------------------------



 

IV.                               CLOSING AND TERMINATION

 

4.1                               Closing Date.  Subject to the satisfaction of
the conditions set forth in Sections 9.1, 9.2 and 9.3 hereof (or the waiver
thereof by the Party entitled to waive that condition), the closing of the
purchase and sale of the Purchased Assets and the assumption of the Assumed
Liabilities provided for in Article II (the “Closing”) will take place at Jones
Day, 77 W. Wacker Dr., Suite 3500 Chicago, Illinois 60601 at 10:00 a.m. (Central
Standard time) on the date that is one Business Day following the satisfaction
or waiver of the conditions set forth in Sections 9.1, 9.2 and 9.3 (other than
conditions that by their nature are to be first satisfied at the Closing, but
subject to the satisfaction or waiver of such conditions), or at such other
place and time as the Parties may designate in writing.  The date on which the
Closing is held is referred to in this Agreement as the “Closing Date.”

 

4.2                               Deliveries by Sellers.  At the Closing,
Sellers will deliver to Purchaser:

 

(a)                                 the duly executed Ancillary Documents in a
form to be reasonably agreed upon by the Parties, provided that Sellers will
deliver the duly executed Transition Services Agreement in a form governed by
the terms of Section 8.12 hereof;

 

(b)                                 (i) one or more duly executed assignment and
assumption agreements, in a form to be agreed upon by the Parties; (ii) duly
executed assignments to Purchaser of the registered Trademarks and Trademark
applications, issued patents and patents pending, and registered copyrights and
copyright applications included in the Purchased Intellectual Property, in each
case, in a form suitable for recording in the U.S. Patent and Trademark Office
(and equivalent offices in jurisdictions outside the United States); and duly
executed assignments to Purchaser of any URLs, including any domain names and an
undivided one-third interest in all right, title and interest in and to the
Software System as tenant-in-common with Legacy Business Owner and the Shari’s
Business Owner (the “Assignment and Assumption Agreements”);

 

(c)                                  the officer’s certificate required to be
delivered pursuant to Sections 9.1(a) and 9.1(b);

 

(d)                                 a non-foreign affidavit from each Seller
dated as of the Closing Date, sworn under penalty of perjury and in form and
substance required under Treasury Regulations issued pursuant to Section 1445 of
the Internal Revenue Code stating that it is not a “foreign person” as defined
in Section 1445 of the Internal Revenue Code;

 

(e)                                  all other deeds, endorsements, assignments,
company seals, instruments of transfer and other instruments of conveyance
reasonably requested by Purchaser or required to convey and assign the Purchased
Assets to Purchaser and vest title therein in Purchaser free and clear of all
Liens (other than those Liens created by Purchaser and Transferred Exceptions).

 

4.3                               Deliveries by Purchaser.  At the Closing,
Purchaser will deliver to the Company:

 

(a)                                 the consideration specified in Section 3.1,
as adjusted pursuant to Section 3.3;

 

20

--------------------------------------------------------------------------------



 

(b)                                 the officer’s certificate required to be
delivered pursuant to Sections 9.2(a) and 9.2(b);

 

(c)                                  any and all Assignment and Assumption
Agreements, duly executed by Purchaser; and

 

(d)                                 all such other documents, instruments and
certificates, reasonably requested by Sellers, to evidence the assumption by
Purchaser of the Assumed Liabilities.

 

4.4                               Termination of Agreement.  This Agreement may
be terminated prior to the Closing as follows:

 

(a)                                 by Purchaser or the Company, if the Closing
has not occurred by 5:00 p.m. Chicago time on August 26, 2019 (the “Termination
Date”), which date may be extended pursuant to Sections 4.4(c) and 4.4(d)(i);
provided, however, that if the Closing has not occurred on or before the
Termination Date due to a breach of any representations, warranties, covenants
or agreements contained in this Agreement that has resulted in any of the
conditions set forth in Sections 4.4(c) and 4.4(d)(i) not being satisfied by the
Termination Date (i) by Purchaser, then Purchaser may not terminate this
Agreement pursuant to this Section 4.4(a) or (ii) by any Seller, then the
Company may not terminate this Agreement pursuant to this Section 4.4(a);

 

(b)                                 by mutual written consent of the Company and
Purchaser;

 

(c)                                  by Purchaser; provided that Purchaser is
not then in breach of any representation, warranty, covenant or agreement
contained in this Agreement that would result in a failure of a condition set
forth in Sections 9.2 or 9.3,

 

(i)                                     if the Bidding Procedures Order is not
entered by the Bankruptcy Court by July 8, 2019;

 

(ii)                                  if the Approval Order is not entered by
the Bankruptcy Court by August 12, 2019;

 

(iii)                               if any of Sellers breaches any
representation or warranty or any covenant or agreement contained in this
Agreement, such breach would result in a failure of a condition set forth in
Sections 9.1 or 9.3 or breach of Section 4.1 and such breach has not been cured
within 10 Business Days after the giving of written notice by Purchaser to the
Company of such breach; provided, further, that in the event that Purchaser
provides such written notice to the Company within 10 Business Days of the
Termination Date, then the Termination Date shall be extended until the end of
the 10 Business Day cure period set forth in this Section 4.4(c);

 

(iv)                              if the Bankruptcy Cases shall be dismissed or
converted to cases under Chapter 7 of the Bankruptcy Code, or if any trustee is
appointed in the Bankruptcy Cases; or

 

21

--------------------------------------------------------------------------------



 

(v)                                 if Purchaser does not obtain the Required
Concessions (as defined in Schedule 4.4(c)(v)) relating to the Purchased Asset
identified on Schedule 4.4(c)(v) (the “Specified Contract”) from the applicable
counterparty.

 

(d)                                 by the Company; provided that no Seller is
then in breach of any representation, warranty, covenant or agreement contained
in this Agreement that would result in a failure of a condition set forth in
Sections 9.1 or 9.3,

 

(i)                                     if Purchaser breaches any representation
or warranty or any covenant or agreement contained in this Agreement, such
breach would result in a failure of a condition set forth in Sections 9.2 or 9.3
or breach of Section 4.1 and such breach has not been cured within 10 Business
Days after the giving of written notice by the Company to Purchaser of such
breach; provided, that in the event that the Company provides such written
notice to Purchaser within 10 Business Days of the Termination Date, then the
Termination Date shall be extended until the end of the 10 Business Day cure
period set forth in this Section 4.4(d);

 

(ii)                                  if all of the conditions set forth in
Section 9.1 have been satisfied (other than those conditions that by their
nature can only be satisfied at the Closing), Sellers have given written notice
to Purchaser that they are prepared to consummate the Closing and Purchaser
fails to consummate the Closing within five Business Days after the date that
the Closing should have occurred pursuant to Section 4.1.

 

(e)                                  by Sellers or Purchaser, if there is in
effect a final non-appealable Order of a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the Transactions; it being agreed that Sellers will promptly appeal and use
commercially reasonable efforts to seek to overturn any adverse determination
which is not non-appealable and pursue such appeal with reasonable diligence
unless and until this Agreement is terminated pursuant to this Section 4.4.

 

(f)                                   automatically, upon the consummation of an
Alternative Transaction.

 

4.5                               Procedure Upon Termination.  In the event of
termination pursuant to Section 4.4 (other than Section 4.4(f), under which
termination will take place automatically), the terminating Party will give
written notice thereof to the other Party or Parties, and this Agreement will
terminate as described in Section 4.6, and the purchase of the Purchased Assets
and assumption of the Assumed Liabilities hereunder will be abandoned, without
further action by Purchaser or any Seller.

 

4.6                               Effect of Termination.

 

(a)                                 In the event that this Agreement is
terminated as provided herein, then each of the Parties will be relieved of its
duties and obligations arising under this Agreement after the date of such
termination and there will be no Liability or obligation on Purchaser, any
Seller or any of their respective Affiliates or Representatives, except as
specifically set forth in this Section 4.6; provided, however, that the
provisions of Section 3.2, this Section 4.6, and Article XI (other than
Section 11.3) and, to the extent necessary to effectuate the foregoing
enumerated provisions, Article I, will survive any such termination and will be
enforceable

 

22

--------------------------------------------------------------------------------



 

hereunder; provided, further, that nothing in this Section 4.6 will be deemed to
release any Party from Liability for any breach of this Agreement prior to
termination and nothing in this Section 4.6 will be deemed to interfere with
Sellers’ rights to retain the Deposit Amount or Sellers’ obligation to return
the Deposit Amount to Purchaser, in each case as provided in Section 3.2.

 

(b)                                 Notwithstanding Section 4.6(a), (i) if this
Agreement is terminated other than pursuant to Sections 4.4(b), 4.4(c)(i), (ii),
or (iv) or 4.4(d) and at the time of such termination, Purchaser is not then in
material breach of any of its representations, warranties, covenants or
agreements contained in this Agreement that would result in a failure of a
condition set forth in Sections 9.2 or 9.3, then Sellers shall pay the Expense
Reimbursement Amount to Purchaser by wire transfer of immediately available
funds within three Business Days following such termination of this Agreement,
unless this Agreement is terminated pursuant to Section 4.4(f), in which case
Sellers shall pay the Expense Reimbursement Amount and Break-Up Fee Amount to
Purchaser concurrently with the consummation of any Alternative Transaction.

 

V.                                    REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Except as set forth in the Schedules or in the Company SEC Documents (other than
any forward-looking disclosures set forth in any risk factor section, any
disclosure in any section relating to forward-looking statements and any other
similar disclosures included therein, in each case, to the extent such
disclosures are primarily predictive or forward-looking in nature and do not
consist of statements of present fact) filed prior to the date of this
Agreement, Sellers hereby represent and warrant to Purchaser that:

 

5.1                               Organization and Good Standing.  Each Seller
is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and, subject to any limitations
that may be imposed on such Seller as a result of filing a petition for relief
under the Bankruptcy Code, has the requisite power and authority to own, lease
and operate its properties and to carry on its business as now conducted. No
Seller is in material violation of its organizational or governing documents.

 

5.2                               Authorization of Agreement.  Subject to entry
of the Approval Order, as applicable, each Seller has the requisite power and
authority to execute and deliver this Agreement and each other agreement,
document or instrument contemplated hereby or thereby to which it is a party and
to perform its respective obligations hereunder and thereunder.  The execution
and delivery of this Agreement and each other agreement, document or instrument
contemplated hereby or thereby to which it is a party and the consummation of
the Transactions have been duly authorized by all requisite corporate or similar
action on the part of each Seller.  This Agreement and each other agreement,
document or instrument contemplated hereby or thereby to which it is a party has
been duly and validly executed and delivered, and each agreement, document or
instrument contemplated hereby or thereby to be delivered at or prior to Closing
will be duly and validly executed and delivered, by the applicable Seller and
(assuming the due authorization, execution and delivery by the other Parties and
the entry of the Approval Order) this Agreement and each other agreement,
document or instrument contemplated hereby or thereby to which it is a party
constitutes legal, valid and binding obligations of each applicable Seller
enforceable against such Seller in accordance with its respective terms, subject
to

 

23

--------------------------------------------------------------------------------



 

equitable principles of general applicability (whether considered in a
proceeding at law or in equity).

 

5.3                               Governmental Consents.  Except as set forth on
Schedule 5.3 and except to the extent not required if the Approval Order is
entered, no consent, waiver, approval, Order or authorization of, or declaration
or filing with, or notification to, any Person or Governmental Body is required
on the part of any Seller in connection with the execution and delivery of this
Agreement or any other agreement, document or instrument contemplated hereby or
thereby to which any Seller is a party, the compliance by Sellers with any of
the provisions hereof or thereof, the consummation of the Transactions or the
taking by Sellers of any other action contemplated hereby or thereby (with or
without notice or lapse of time, or both), except for (a) the entry of the
Approval Order and (b) immaterial consents, waivers, approvals, Orders,
authorizations, declarations, filings and notifications.

 

5.4                               Title to and Condition of Purchased Assets.

 

(a)                                 Except as set forth on Schedule 5.4, subject
to Section 2.7 and (i) bankruptcy, insolvency, or other similar Laws affecting
the enforcement of creditors’ rights generally, and (ii) equitable principles of
general applicability (whether considered in a proceeding at law or in equity),
Sellers have good and valid title to, or in the case of leased assets, have good
and valid leasehold interests in, the Purchased Assets free and clear of all
Liens (other than Permitted Exceptions) and, at the Closing, Purchaser will be
vested with good and valid title to, or in the case of leased assets, good and
valid leasehold interest in, such Purchased Assets, free and clear of all Liens
(other than Transferred Exceptions) and Excluded Liabilities, to the fullest
extent permissible under Law, including Section 363(f) of the Bankruptcy Code.

 

(b)                                 The Purchased Assets are, as applicable,
structurally sound, are in good operating condition and repair, and are adequate
for the uses to which they are being put, and none of such Purchased Assets is
in need of maintenance or repairs except for ordinary, routine maintenance and
repairs that are not material in nature or cost.  The Purchased Assets are
sufficient for the continued fulfillment of customer orders after the Closing in
substantially the same manner as conducted prior to the Closing.

 

5.5                               Validity of Purchased Contracts.  Each
Contract set forth on Schedule 2.5(b) is in full force and effect and is a valid
and binding obligation of Seller party thereto and, to the Knowledge of Sellers,
the other parties thereto in accordance with its terms and conditions, except as
such validity and enforceability may be limited by (a) bankruptcy, insolvency,
or other similar Laws affecting the enforcement of creditors’ rights generally,
(b) equitable principles of general applicability (whether considered in a
proceeding at law or in equity), and (c) the obligation to pay Cure Costs (if
any) under Section 2.4.  As of the date of this Agreement, no Seller has
Knowledge of the intention of any third party to terminate any Purchased
Contract or any other Contract set forth on Schedule 2.5(b).  As of the date of
this Agreement, except with respect to Necessary Consents necessary for
Contracts set forth on Schedule 5.5, to the Knowledge of Sellers, no event has
occurred which, with the passage of time or the giving of notice, or both, would
constitute a default under or a violation of any such Purchased Contract or any
Contract set forth on Schedule 2.5(b) or would cause the acceleration of any
obligation of any Seller or the creation of a Lien upon any Purchased Asset,
except for such events that would

 

24

--------------------------------------------------------------------------------



 

not reasonably be expected to have, individually or in the aggregate, a Seller
Material Adverse Effect.

 

5.6                               Litigation.  Except for Legal Proceedings that
do not have, and would not reasonably be expected to have, individually or in
the aggregate, a Seller Material Adverse Effect, as of the date of this
Agreement, there are no Legal Proceedings or Orders pending or, to the Knowledge
of Sellers, threatened against any Seller that involves or relates to the
Business, any of the Transactions, or affects any of the Purchased Assets.

 

5.7                               Compliance with Laws.  Sellers are in
compliance with all applicable Laws and Orders, except for failures to comply or
violations that would not reasonably be expected to have, individually or in the
aggregate, a Seller Material Adverse Effect.  Sellers hold all governmental
licenses, authorizations, permits, consents and approvals necessary for the
operation of the businesses of Sellers as presently conducted, taken as a whole
(the “Company Permits”), except where such failure would not reasonably be
expected to have, individually or in the aggregate, a Seller Material Adverse
Effect.  Sellers are in compliance with the terms of the Company Permits, except
for failures to comply that would not reasonably be expected to have,
individually or in the aggregate, a Seller Material Adverse Effect.

 

5.8                               Employee Compensation and Benefit Plans;
ERISA.

 

(a)                                 As used herein, the term “Company Plan”
shall mean each material “employee benefit plan” (within the meaning of
Section 3(3) ERISA) and each other material equity incentive, compensation,
severance, employment, company stock plan, change-in-control, retention, fringe
benefit, bonus, incentive, savings, retirement, deferred compensation or other
benefit plan, agreement, program, policy or Contract, whether or not subject to
ERISA, in each case other than a “multiemployer plan,” as defined in
Section 3(37) of ERISA, under which any current or former employee, officer,
director, contractor (who is a natural Person) or consultant (who is a natural
Person) of Sellers has any present or future right to benefits and which are
entered into, contributed to, sponsored by or maintained by Sellers.

 

(b)                                 Except as would not, individually or in the
aggregate, have a Seller Material Adverse Effect:

 

(i)                                     Each Company Plan is in material
compliance with all applicable Laws, including ERISA and the Internal Revenue
Code.

 

(ii)                                  Each Company Plan that is intended to be a
qualified plan under Section 401(a) of the Internal Revenue Code has received a
favorable determination or opinion letter to that effect from the IRS and, to
the Knowledge of Sellers, no event has occurred since the date of such
determination or opinion that would reasonably be expected to adversely affect
such determination or opinion.

 

(iii)                               To the Knowledge of Sellers, no condition
exists that is reasonably likely to subject Sellers to any direct or indirect
liability under Title IV of ERISA.

 

25

--------------------------------------------------------------------------------



 

(iv)                              No Legal Proceeding (other than routine claims
for benefits in the ordinary course of business) are pending or, to the
Knowledge of Sellers, threatened with respect to any Company Plan.

 

5.9                               Labor Matters.  Except as would not have,
individually or in the aggregate, a Seller Material Adverse Effect:

 

(a)                                 None of Sellers are party to, or bound by,
any labor agreement, collective bargaining agreement, work rules or practices,
or any other labor-related Contract with any labor union, trade union or labor
organization.  Other than as required by operation of applicable Law, no
employees of Sellers are represented by any labor union, trade union or labor
organization with respect to their employment with Sellers.   No labor union,
trade union, labor organization or group of employees of Sellers has made a
pending demand for recognition or certification, and there are no representation
or certification proceedings or petitions seeking a representation proceeding
presently pending or threatened in writing to be brought or filed with the
National Labor Relations Board or any other Governmental Body.  To the Knowledge
of Sellers, there are no organizing activities with respect to any employees of
Sellers.  There has been no actual or, to the Knowledge of Sellers, threatened
material arbitrations, material grievances, labor disputes, strikes, lockouts,
slowdowns or work stoppages against or affecting Sellers.  None of Sellers are
engaged in, or since December 31, 2016 have engaged in, any unfair labor
practice, as defined in the National Labor Relations Act or other applicable
Laws.

 

(b)                                 None of Sellers have received since
December 31, 2016 any written notice of intent by any Governmental Body
responsible for the enforcement of labor or employment Laws to conduct an
investigation relating to Sellers and, to the Knowledge of Sellers, no such
investigation is in progress.

 

(c)                                  Since December 31, 2016, none of Sellers
have effectuated (i) a “plant closing” (as defined in the Worker Adjustment and
Retraining Notification Act (or any similar state or local law, the “WARN Act”))
in connection with the Business; or (ii) a “mass layoff” (as defined in the WARN
Act) of individuals employed at or who primarily provided service to the
Business.  Schedule 5.9(c) sets forth a true and complete list of reductions in
force or layoffs, by location, implemented by the Sellers or any of their
Subsidiaries in the 90-day period preceding the Closing Date at any location
employing any individuals employed by the Business.

 

5.10                        Intellectual Property.

 

(a)                                 Except as set forth on Schedule 5.10(a), to
the Knowledge of Sellers: (i) Sellers own all right, title and interest in, or
have the right to use, pursuant to a license or otherwise, all Intellectual
Property required to operate the Business as presently conducted (including for
the avoidance of doubt the Software System), in each case, (x) free and clear of
all Liens except Permitted Exceptions, and (y) other than non-exclusive licenses
of, or covenants with respect to, Intellectual Property granted in the Ordinary
Course of Business, and (b) as of the Effective Date, there are no pending, and
Sellers have not received, since December 31, 2016, any written notice of any
actual or threatened Legal Proceedings alleging a violation, misappropriation or
infringement of the Intellectual Property of any other Person by Sellers

 

26

--------------------------------------------------------------------------------



 

except for any of the foregoing that have since been resolved or as would not
reasonably be expected to result in a Seller Material Adverse Effect.

 

(b)                                 Trademarks.

 

(i)                                     Schedule 5.10(b)(i) contains a complete
and accurate list of all registered, and as of the Effective Date pending
applications for, Trademarks included in the Purchased Intellectual Property or
the Software System, including for each the applicable trademark or service
mark, application numbers, filing dates, trademark registration numbers and
registration dates, as applicable.

 

(ii)                                  All of the registered Trademarks included
in the Purchased Intellectual Property or the Software System are subsisting and
in full force and effect.  To the Knowledge of Sellers, each of the United
States registered Trademarks included in the Purchased Intellectual Property or
the Software System for which filings based on continuous use have been made by
a Seller have been in continuous use in the United States or had been in
continuous use in the United States at the time such filings were made.  None of
the trademark registrations included in the Purchased Intellectual Property (for
Purchased Intellectual Property owned by Sellers) or the Software System are
subject to any maintenance fees or renewal actions from the Effective Date to
September 30, 2019.

 

(iii)                               No Trademark included in the Purchased
Intellectual Property or the Software System has been or is now the subject of
in any opposition, invalidation or cancellation proceeding, in each case which
is pending and unresolved, and, to the Knowledge of Sellers, no such action is
threatened in each case, except as would not reasonably be expected to result in
a Seller Material Adverse Effect.

 

(c)                                  Copyrights.

 

(i)                                     Schedule 5.10(c) contains a complete and
accurate list of all registered copyrights owned by Sellers and included in the
Purchased Intellectual Property or the Software System, including title,
registration number and registration date.

 

(ii)                                  All of such registered copyrights included
in the Purchased Intellectual Property or the Software System  are in full force
and effect, except where the failure to be in full force and effect would not
reasonably be expected to result in a Seller Material Adverse Effect.

 

(iii)                               To the Knowledge of Sellers, all works
encompassed by the U.S. registered copyrights included in the Purchased
Intellectual Property or the Software System have been marked with the copyright
notice to the extent required by applicable Law.

 

27

--------------------------------------------------------------------------------



 

(d)                                 Patents.

 

(i)                                     Schedule 5.10(d) contains a complete and
accurate list of all issued patents included in the Purchased Intellectual
Property, including title, patent number and issuance date.

 

(ii)                                  All of the issued patents included in the
Purchased Intellectual Property are subsisting and in full force and effect
except where the failure to be in full force and effect would not reasonably be
expected to result in a Seller Material Adverse Effect.  None of the issued
patents included in the Purchased Intellectual Property are subject to any
maintenance fees or renewal actions in the 90 days after the Effective Date.

 

(e)                                  To the Knowledge of Sellers: (i) all
registered or issued Purchased Intellectual Property that is material to the
Business is valid and enforceable; and (ii) all registered or issued
Intellectual Property included in the Software System is valid and enforceable.

 

(f)                                   To the Knowledge of Sellers, since June 1,
2016, there has not been and there is not now any unauthorized use, infringement
or misappropriation of any of the Purchased Intellectual Property or the
Software System  that is material to the Business by any third party.

 

(g)                                  Since June 1, 2016, Sellers have not
brought any actions or lawsuits alleging: (i) infringement, misappropriation or
other violation of any of the Purchased Intellectual Property or the Software
System; or (ii) breach of any agreement authorizing another party to use the
Purchased Intellectual Property or the Software System.  To the Knowledge of
Sellers, there do not exist any facts or dispute, including any claim or
threatened claim, that could form the basis of any such action or lawsuit. 
Sellers have not entered into any Contract granting any third party the right to
bring infringement actions with respect to any of the Purchased Intellectual
Property or the Software System that will survive the Closing, other than, with
respect to the Software System, the Mutual PQUAD Covenant Agreement and the
Legacy Business PQUAD Covenant Agreement.

 

(h)                                 To the Knowledge of Sellers, there is no
pending dispute, including any claim or threatened claim, with respect to the
Purchased Intellectual Property or the Software System:

 

(i)                                     contesting the right of Sellers to use,
exercise, sell, license, transfer or dispose of any of the Purchased
Intellectual Property or the Software System; or

 

(ii)                                  challenging the ownership, validity or
enforceability of any of the Purchased Intellectual Property or the Software
System.

 

(i)                                     None of the Purchased Intellectual
Property that is material to the Business, nor the Software System is subject to
any outstanding Order, stipulation or agreement related to or restricting in any
manner the licensing, assignment, transfer or conveyance thereof by Sellers.

 

28

--------------------------------------------------------------------------------



 

(j)                                    Schedule 5.10(i) contains a listing of
all Contracts to which Sellers are a party and pursuant to which any third party
is licensed or otherwise permitted to use any Purchased Intellectual Property
material to the Business, other than Contracts entered into in the Ordinary
Course of Business. To the Knowledge of Sellers, except in connection with the
Bankruptcy Case, there is no pending dispute, including any claim or threatened
claim or the existence of any facts, indicating that Sellers or any other party
thereto is in breach of any terms or conditions of such Contracts.  No third
party is licensed to use the Software System.

 

(k)                                 To the Knowledge of Sellers, the operation
and conduct of the Business as currently conducted by Sellers, has not, since
June 1, 2016, and does not as of the Closing Date, (i) violate in any material
respect any license or agreement with any third party to which a Seller is
bound; or (ii) infringe, misappropriate or violate in any material respect any
Intellectual Property right of any third party.  To the Knowledge of Sellers,
there is no dispute, including any claim or threatened claim that the marketing,
license, sale or use of any material product or service of the Business, as
currently conducted by Sellers, infringes, misappropriates or otherwise violates
any Intellectual Property of any third party or violates any license or
agreement with any third party to which a Seller is bound.  Except as would not
reasonably be expected to result in a Seller Material Adverse Effect, Sellers
have not received service of process or been charged in writing as a defendant,
since June 1, 2016, in any claim, suit, action or proceeding that alleges that
any of the Purchased Intellectual Property or the Software System infringes any
Intellectual Property right of any third party, which has not been finally
adjudicated prior to the Effective Date.

 

(l)                                     Except as set forth in Schedule 5.4 or
Schedule 5.10(a), Sellers have the full right, power and authority to sell,
assign, transfer and convey all of their right, title and interest in and to the
Purchased Intellectual Property and an undivided one-third interest in all
right, title and interest in and to the Software System to Purchaser as
tenant-in-common with Legacy Business Owner and the Shari’s Business Owner, and
upon Closing, Purchaser will acquire from Sellers good and marketable title to
the Purchased Intellectual Property and undivided one-third interest in all
right, title and interest in and to the Software System as tenant-in-common with
the Legacy Business Owner, the Shari’s Business Owner, or one or more of
Sellers, as the case may be, free of Liens (other than Permitted Exceptions),
other than non-exclusive licenses of, or covenants with respect to, the
Purchased Intellectual Property granted in the Ordinary Course of Business.

 

(m)                             No domain names included in the Purchased
Intellectual Property have been, since June 1, 2016, or are now involved in any
dispute, opposition, invalidation or cancellation proceeding and, to the
Knowledge of Sellers, no such action is threatened with respect to any domain
names included in the Purchased Intellectual Property.

 

5.11                        Financial Advisors.  Sellers have not incurred any
obligation or Liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with this
Agreement or Transactions for which Purchaser is or will become liable.

 

29

--------------------------------------------------------------------------------



 

5.12                        Taxes.

 

(a)                                 Each Seller has filed (or had filed on its
behalf) all Tax Returns that it was required to file in respect to the Purchased
Assets or the Business and all such Tax Returns were correct and complete in all
material respects. Other than as excused or prohibited from being paid as a
result of the Bankruptcy Code or the Bankruptcy Court, with respect to the
Purchased Assets and the Business, each Seller has paid (or had paid on its
behalf) all Taxes, whether or not shown to be due by such Seller on any such Tax
Returns, or pursuant to any assessment received by such Seller from any Tax
Authority for any period preceding the Closing Date. Other than as excused or
prohibited from being withheld, collected or paid as a result of the Bankruptcy
Code or the Bankruptcy Court, all Taxes that each Seller is or was required by
Law to withhold or collect with respect to the Purchased Assets and the Business
have been duly withheld or collected and, to the extent required, have been paid
or will be paid to the proper Tax Authority.

 

(b)                                 There are no pending, proposed in writing or
threatened in writing Legal Proceedings with respect to any Taxes payable by or
asserted against any Seller related to the Purchased Assets or the Business.

 

(c)                                  Except as set forth on Schedule 5.12(c),
there are no outstanding agreements or waivers that would extend the statutory
period in which a Tax Authority may assess or collect a Tax that could result in
a Lien upon the Purchased Assets or the Business.

 

(d)                                 There are no Liens with respect to Taxes
(other than Permitted Exceptions and Liens that will be released by the Approval
Order) upon the Purchased Assets or the Business.

 

(e)                                  No Seller is a party to any Tax indemnity,
Tax allocation or Tax sharing agreement, other than any such agreement entered
into in the Ordinary Course of Business the principal purpose of which is not
related to Tax, that could result in a Lien upon the Purchased Assets or the
Business.

 

(f)                                   There are no requests for rulings pending
between any Seller and any Tax Authority in respect of any Tax that could result
in a Lien upon the Purchased Assets or the Business.

 

5.13                        Due Notice.  Seller has served notice of the
Bankruptcy Cases on all parties in interest entitled to notice under the
Bankruptcy Code or Federal Rules of Bankruptcy Procedure.

 

5.14                        No Other Representations or Warranties; Schedules.  
Except for the representations and warranties contained in this Article V (as
modified by the Schedules hereto or in the Company SEC Documents), none of
Sellers nor any other Person makes any other express or implied representation
or warranty with respect to Sellers, the Purchased Assets, the Assumed
Liabilities or the Transactions, and each Seller disclaims any other
representations or warranties, whether made by Sellers, any Affiliate of
Sellers, or any of Sellers’ or their Affiliates’ respective Representatives. 
Except for the representations and warranties contained in this Article V (as
modified by the Schedules hereto), each Seller (a) expressly disclaims and
negates any representation or warranty, expressed or implied, at common law, by
statute, or otherwise, relating to the condition of the Purchased Assets
(including any implied or expressed

 

30

--------------------------------------------------------------------------------



 

warranty of merchantability or fitness for a particular purpose, or of
conformity to models or samples of materials) and (b) disclaims all liability
and responsibility for any representation, warranty, projection, forecast,
statement, or information made, communicated, or furnished (orally or in
writing) to Purchaser or its Affiliates or Representatives (including any
opinion, information, projection, or advice that may have been or may be
provided to Purchaser by any Representative of Sellers or any of its
Affiliates).  Sellers make no representations or warranties to Purchaser
regarding the probable success or profitability of the Business, the Purchased
Assets or the use thereof.  The disclosure of any matter or item in any
Schedule hereto will not be deemed to constitute an acknowledgment that any such
matter is required to be disclosed or is material or that such matter could
result in a Seller Material Adverse Effect.

 

VI.                               REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Sellers that:

 

6.1                               Organization and Good Standing.  Purchaser is
a limited liability company organized, validly existing and in good standing
under the Laws of the jurisdiction of its formation and has all requisite
limited liability power and authority to own, lease and operate its properties
and to carry on its business as now being conducted, except where the failure to
be so organized, existing and in good standing or to have such power and
authority would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the ability of Purchaser to consummate
the Transactions.  Purchaser is not in violation of its organizational or
governing documents.

 

6.2                               Authorization of Agreement.  Purchaser has all
necessary limited liability power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.  The execution, delivery and
performance by Purchaser of this Agreement, and the consummation by it of the
Transactions, have been duly and validly authorized by the members or board of
managers of Purchaser, and no other limited liability action on the part of
Purchaser is necessary to authorize the execution, delivery and performance by
Purchaser of this Agreement and the consummation of the Transactions.  This
Agreement has been duly executed and delivered by Purchaser and, assuming due
and valid authorization, execution and delivery of this Agreement by Sellers, is
a valid and binding obligation of Purchaser enforceable against Purchaser in
accordance with its terms, subject to equitable principles of general
applicability (whether considered in a proceeding at law or in equity).

 

6.3                               Consents and Approvals; No Violations.

 

(a)                                 The execution, delivery and performance of
this Agreement by Purchaser and the consummation Purchaser of the Transactions
do not and will not (i) conflict with or violate the certificate of formation or
operating agreement (or similar organizational documents) of Purchaser,
(ii) assuming that all consents, approvals and authorizations contemplated by
clauses (i) through (iii) of subsection  (b) of this Section have been obtained,
and all filings described in such clauses have been made, conflict with or
violate any Law or Order applicable Purchaser or by which Purchaser or any of
its respective properties are bound, or (iii) result in any breach or violation
of or constitute a default (or an event which with notice or lapse of time or
both would become a default) or result in the loss of a benefit under, or give
rise to any right

 

31

--------------------------------------------------------------------------------



 

of termination, cancellation, amendment or acceleration of, any Contracts to
which Purchaser is a party or by which Purchaser or any of its respective
properties are bound, except, in the case of clauses (ii) and (iii), for any
such conflict, violation, breach, default, acceleration, loss, right or other
occurrence which would not prevent or materially impair the ability of Purchaser
to consummate the Transactions.

 

(b)                                 The execution, delivery and performance of
this Agreement by Purchaser and the consummation by Purchaser of the
Transactions do not and will not require any consent, approval, authorization or
permit of, action by, filing with or notification to, any Governmental Body,
except for (i) the applicable requirements, if any, of the Securities and
Exchange Act of 1934 and state securities, takeover and “blue sky” Laws, and
(ii) any such consent, approval, authorization, permit, action, filing or
notification the failure of which to make or obtain would not impair the ability
of Purchaser to consummate the Transactions.

 

6.4                               Financial Capability.  Purchaser has
sufficient funds available to it in cash to pay or cause to be paid the Purchase
Price and the fees and expenses required to be paid by Purchaser in connection
with the Transactions, and to effect the Transactions.  Upon the consummation of
the Transactions, (a) Purchaser will not be insolvent as defined in Section 101
of the Bankruptcy Code, (b) Purchaser will not be left with unreasonably small
capital, (c) Purchaser will not have incurred debts beyond its ability to pay
such debts as they mature, and (d) the capital of Purchaser will not be
impaired.

 

6.5                               Condition of the Purchased Assets. 
Notwithstanding anything contained in this Agreement to the contrary, Purchaser
acknowledges and agrees that Sellers are not making any representations or
warranties whatsoever, express or implied, beyond those expressly given by
Sellers in Article V (as modified by the Schedules hereto), and Purchaser
acknowledges and agrees that, except for the representations and warranties
contained therein, the Purchased Assets are being transferred on a “where is”
and, as to condition, “as is” basis.  Purchaser acknowledges that it has
conducted to its satisfaction its own independent investigation of the Purchased
Assets and, in making the determination to proceed with the Transactions,
Purchaser has relied on the results of its own independent investigation.

 

6.6                               Exclusivity of Representations and
Warranties.  Purchaser acknowledges that except for the representations and
warranties made by Sellers in Article V, none of Sellers make (and neither
Purchaser or any other Person has relied upon) any representations or warranties
on behalf of Sellers.  Purchaser further agrees that except for the
representations and warranties made by Sellers in Article V, neither Sellers nor
any other Person will have or be subject to any liability or indemnification
obligation to Purchaser or any other Person resulting from the distribution to
Purchaser, Purchaser’s use of, any such information, including any information,
documents, projections, forecasts or other material made available to Purchaser
in certain “data rooms” or management presentations in expectation of the
Transactions.  For the avoidance of doubt, Purchaser acknowledges that neither
Sellers nor any of their Representatives make any express or implied
representation or warranty with respect to “Confidential Information” as defined
in the Confidentiality Agreement.  Purchaser acknowledges and agrees that it
(a) has had an opportunity to discuss the business of Sellers with the
management of Sellers, (b) has had sufficient access to (i) the books and
records of Sellers and (ii) the electronic data room maintained by Sellers for
purposes of the Transactions, (c) has been afforded the opportunity to

 

32

--------------------------------------------------------------------------------



 

ask questions of and receive answers from officers and other key employees of
Sellers and (d) has conducted its own independent investigation of Sellers,
their respective businesses and the Transactions, and has not relied on any
representation, warranty or other statement by any Person on behalf of Sellers,
other than the representations and warranties of Sellers expressly contained in
Article V, and that all other representations and warranties are specifically
disclaimed. In connection with any investigation by Purchaser of Sellers,
Purchaser has received or may receive from Sellers or its other Representatives
on behalf of Sellers certain projections, forward-looking statements and other
forecasts and certain business plan information in written or verbal
communications.  Purchaser acknowledges that there are uncertainties inherent in
attempting to make such estimates, projections and other forecasts and plans,
that Purchaser is familiar with such uncertainties, that Purchaser is taking
full responsibility for making its own evaluation of the adequacy and accuracy
of all estimates, projections and other forecasts and plans so furnished to
Purchaser (including the reasonableness of the assumptions underlying such
estimates, projections, forecasts or plans), and that Purchaser shall have no
claim against Sellers or any other Person with respect thereto.  Accordingly,
Purchaser acknowledges that neither Sellers nor any other Person on behalf of
the Sellers make (and neither Purchaser or any other Person has relied upon) any
representation or warranty with respect to such estimates, projections,
forecasts or plans (including the reasonableness of the assumptions underlying
such estimates, projections, forecasts or plans).  Notwithstanding the
foregoing, nothing contained in this Section shall limit or otherwise impair in
any manner Purchaser’s right to make a claim for actual fraud or willful
misconduct.

 

VII.                          BANKRUPTCY COURT MATTERS

 

7.1                               Submission for Bankruptcy Court Approval.  As
promptly as practicable after the execution of this Agreement, Sellers will file
or cause to be filed with the Bankruptcy Court a motion seeking entry of an
order approving the Expense Reimbursement and Break-Up Fee (the “Stalking Horse
Motion”)The Stalking Horse Motion and any order of the Bankruptcy Court
approving the Stalking Horse Motion must be reasonably acceptable to Purchaser.

 

7.2                               Bankruptcy Process.

 

(a)                                 Sellers and Purchaser acknowledge and agree
that this Agreement, the sale of the Purchased Assets and the Transactions are
subject to higher or otherwise better bids (in accordance with the Bidding
Procedures) and Bankruptcy Court approval.  Purchaser and Sellers acknowledge
that Sellers must take reasonable steps to demonstrate that they have sought to
obtain the highest or otherwise best offer for the Purchased Assets, including
giving notice thereof to the creditors of Sellers and other interested parties,
providing information about Sellers’ business to prospective bidders,
entertaining higher or otherwise better offers from such prospective bidders,
and, in the event that additional qualified prospective bidders desire to bid
for the Purchased Assets and submit a Qualified Bid therefor, conducting an
auction (the “Auction”).

 

(b)                                 The bidding procedures to be employed with
respect to this Agreement and any Auction will be those reflected in the Bidding
Procedures Order, which will be in a form and substance reasonably acceptable to
the Parties.  Purchaser agrees to be bound by and accept the terms and
conditions of the Bidding Procedures Order as entered by the Bankruptcy Court.

 

33

--------------------------------------------------------------------------------



 

Purchaser agrees and acknowledges that Sellers and their Affiliates will be
permitted, and will be permitted to cause their Representatives, to initiate
contact with, solicit or encourage submission of any inquiries, proposals or
offers by, respond to any unsolicited inquiries, proposals or offers submitted
by, and enter into any discussions or negotiations regarding any of the
foregoing with, any Person (in addition to Purchaser and its Affiliates, agents
and Representatives).

 

(c)                                  Purchaser will provide adequate evidence
and assurance under the Bankruptcy Code of the future performance by Purchaser
of each Purchased Contract.  Purchaser will take all actions reasonably required
to assist in obtaining a Bankruptcy Court finding that there has been an
adequate demonstration of adequate assurance of future performance under the
Purchased Contracts, such as furnishing affidavits, non-confidential financial
information and other documents or information for filing with the Bankruptcy
Court and making Purchaser’s Representatives available to testify before the
Bankruptcy Court, provided that Purchaser’s obligations under this
Section 7.2(c) shall solely extend to evidence regarding adequate assurance of
future performance under the Purchased Contracts.

 

(d)                                 If this Agreement and the sale of the
Purchased Assets to Purchaser on the terms and conditions hereof are determined
to be the “highest or otherwise best offer” in accordance with the Bidding
Procedures Order, Purchaser and Sellers agree to use commercially reasonable
efforts to cause the Bankruptcy Court to enter the Approval Order in a form and
substance reasonably acceptable to the Purchaser and Sellers.

 

(e)                                  Sellers covenant and agree that if the
Approval Order is entered, the terms of any plan submitted by Sellers to the
Bankruptcy Court for confirmation, or the terms of any other sale of Sellers’ or
their Affiliates’ assets submitted by Sellers to the Bankruptcy Court for
approval, will not conflict with, supersede, abrogate, nullify, modify or
restrict the terms of this Agreement and the rights of Purchaser hereunder, or
in any way prevent or interfere with the consummation or performance of the
Transactions including any transaction that is contemplated by or approved
pursuant to the Approval Order.

 

(f)                                   If the Approval Order or any other orders
of the Bankruptcy Court relating to this Agreement are appealed or petition for
certiorari or motion for rehearing or reargument is filed with respect thereto,
Sellers agree to take all action as may be commercially reasonable and
appropriate to defend against such appeal, petition or motion and Purchaser
agrees to cooperate in such efforts and each Party agrees to use its
commercially reasonable efforts to obtain an expedited resolution of such
appeal; provided, that the absence of an appeal of the Approval Order will not
be a condition to any Party’s obligation to consummate the Transactions at the
Closing; provided further, that nothing in this Section 7.2(f) shall be deemed
to limit any right to Termination of this Agreement in accordance with
Section 4.4 hereof.

 

(g)                                  For the avoidance of doubt, nothing in this
Agreement will restrict Sellers or their Affiliates from selling, disposing of
or otherwise transferring any Excluded Assets or from settling, delegating or
otherwise transferring any Excluded Liabilities, or from entering into
discussions or agreements with respect to the foregoing.

 

34

--------------------------------------------------------------------------------



 

7.3                               Additional Bankruptcy Matters.

 

(a)                                 From and after the date of this Agreement
and until the Closing Date (or any earlier date from and after any deadline for
other potential purchasers to submit bids for the Purchased Assets if this
Agreement is determined not to be the “highest or otherwise best offer” in
accordance with the Bidding Procedures Order), to the extent reasonably
practicable, Sellers will deliver to Purchaser drafts of any and all material
pleadings, motions, notices, statements, applications, schedules, reports and
other papers to be filed or submitted by Sellers in connection with this
Agreement for Purchaser’s prior review.  Sellers will make commercially
reasonable efforts to consult and cooperate with Purchaser regarding (i) any
such pleadings, motions, notices, statements, applications, schedules, reports
or other papers, (ii) any discovery taken in connection with the motions seeking
approval of the Bidding Procedures Order or Approval Order (including, without
limitation, any depositions) and (iii) any hearing relating to the Bidding
Procedures Order or Approval Order, including, without limitation, the
submission of any evidence, including witnesses testimony, in connection with
such hearing.

 

(b)                                 Sellers acknowledge and agree, and the
Approval Order will provide that, on the Closing Date and concurrently with the
Closing, all then existing or thereafter arising obligations, liabilities and
Lien on, against or created by Sellers or their bankruptcy estates, shall be
fully released from and with respect to the Purchased Assets, which will be
transferred to Purchaser free and clear of all obligations, liabilities and
Liens except for Assumed Liabilities and Permitted Exceptions.

 

VIII.                     COVENANTS

 

8.1                               Access to Information.  From the Effective
Date through the Closing Date, Seller will provide Purchaser, through its
Representatives, with opportunities to make such investigation of the Purchased
Assets and the Assumed Liabilities as Purchaser reasonably requests.  Any such
investigation and examination will be conducted upon reasonable advance notice
and under reasonable circumstances, will occur only during normal business hours
and will be subject to restrictions under applicable Law.  Sellers will direct
their respective Representatives to cooperate with Purchaser and Purchaser’s
Representatives in connection with such investigation and examination, and
Purchaser and its Representatives will cooperate with Sellers and their
Representatives.  By no later than July 16, 2019, Sellers shall deliver to
Purchaser a true and correct statement of Current Assets and Current Liabilities
as of the month ended June 30, 2019, in the form of the Closing Working Capital
Statement set forth as Schedule 3.4(a) hereto.  Notwithstanding anything herein
to the contrary, no such investigation or examination will be permitted to the
extent that it would require Sellers to disclose information that would cause
material competitive harm to a Seller or would violate attorney-client
privilege.  No investigation by Purchaser will affect or be deemed to modify any
of the representations, warranties, covenants or agreements of Sellers contained
in this Agreement.

 

8.2                               Actions Pending the Closing.  Except (a) as
required by applicable Law or as required by order of the Bankruptcy Court,
(b) as otherwise expressly contemplated by this Agreement, or (c) with the prior
written consent of Purchaser, during the period from the Effective Date to and
through the Closing Date, Sellers will (taking into account the commencement of
the Bankruptcy Cases, the anticipated sale, liquidation and shut-down of

 

35

--------------------------------------------------------------------------------



 

operations of Sellers other than the Business and other changes, facts and
circumstances that customarily result from the events leading up to and
following the commencement of bankruptcy proceedings): (i) use commercially
reasonable efforts to carry on the Business in the Ordinary Course of Business
of the Sellers and maintain the Purchased Assets in their current condition,
ordinary wear and tear excepted (and excluding sales of inventory in the
Ordinary Course of Business); (ii) not materially amend, modify, terminate, let
lapse (other than the expiration of a contract pursuant to its terms) or waive
any rights under, or create any Lien with respect to, any of the Contracts;
(iii) use commercially reasonable efforts to defend and protect the Purchased
Assets from deterioration; (iv) comply with applicable Laws with respect to the
Purchased Assets, other than with respect to the failure of such compliance as
would not reasonably be expected to have, individually or in the aggregate, a
Seller Material Adverse Effect; (v) not terminate without cause, or materially
alter the salary or benefits of, any Business Employee, provided, Sellers may
promote non-executive level employees in the ordinary course of business, and
(vi) not enter into any agreement or commitment to take any action prohibited by
this Section 8.2.

 

8.3                               Payables.  Sellers shall make all payments in
respect of payables of the Business (including rent payments, sales Taxes, and
payments to Business Employees) due or arising after the Effective Date and
through the Closing Date in all material respects on a timely basis and will
otherwise manage the accounts payable of the Business in accordance with the
Sellers’ cash management policies and practices (as in effect prior to the
commencement of the Bankruptcy Case) in the Ordinary Course of Business. The
Sellers shall deliver to Purchaser all budget reports delivered to the lenders
under Sellers’ debtor-in-possession financing facility with respect to the
Business substantially concurrently with their delivery to such lenders.

 

8.4                               Consents.  Sellers and Purchaser will use
their commercially reasonable efforts to obtain at the earliest practicable date
all consents and approvals contemplated by this Agreement, including the
consents and approvals referred to in Section 5.3 and the Necessary Consents;
provided, however, that none of Sellers or Purchaser (other than with respect to
Assumed Cure Costs) will be obligated to pay any consideration therefor to any
third party from whom consent or approval is requested or to initiate any
litigation or proceedings to obtain any such consent or approval.  For the
avoidance of doubt, the Parties acknowledge and agree that obtaining any such
authorizations, consents and approvals, giving such notices and making such
filings shall not be a condition to Closing.

 

8.5                               Commercially Reasonable Efforts; Consents to
Assignment.

 

(a)                                 Upon the terms and subject to the conditions
of this Agreement, each of the Parties will use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or advisable under applicable Laws to
consummate and make effective the Transactions as promptly as practicable,
including the prompt preparation and filing of all forms, registrations and
notices required to be filed to consummate the Transactions and the taking of
such commercially reasonable actions as are necessary to obtain any requisite
approvals, consents, orders, exemptions or waivers by any Governmental Body or
any other Person.  Each Party will promptly consult with the others with respect
to, provide any necessary information with respect to, and provide the other
Parties (or their counsel) copies of, all filings made by such party with any
Governmental Body or any other

 

36

--------------------------------------------------------------------------------



 

Person or any other information supplied by such Party to a Governmental Body or
any other Person in connection with this Agreement and the Transactions.

 

(b)                                 Each Party will promptly inform the others
of any communication from any Governmental Body regarding any of the
Transactions and promptly provide the others with copies of all related
correspondence or filings.  If any Party or Affiliate thereof receives a request
for additional information or documentary material from any such Governmental
Body with respect to the Transactions, then such Party will endeavor in good
faith to make, or cause to be made, as soon as reasonably practicable and after
consultation with the other Party, an appropriate response in compliance with
such request.  Each Party will provide any necessary information and reasonable
assistance as the others may request in connection with its preparation of any
additional necessary filings or submissions to any Governmental Body.

 

(c)                                  Neither Sellers nor Purchaser will
independently participate in any meeting with any Governmental Body (other than
the Bankruptcy Court or the Office of the United States Trustee) in respect of
any findings or inquiry in connection with the transactions contemplated by this
Agreement and the other Transaction Agreements without giving, in the case of
Sellers, Purchaser, and in the case of Purchaser, Sellers, prior notice of the
meeting and, to the extent reasonably practicable and not prohibited by the
applicable Governmental Body, the opportunity to attend and/or participate in
such meeting.

 

(d)                                 Each Party will use its commercially
reasonable efforts to resolve objections, if any, as may be asserted by any
Governmental Body with respect to the Transactions.

 

8.6                               Publicity.  With the exception of press
releases issued by Sellers and Purchaser on the Effective Date and the Closing
Date in forms mutually agreeable to the Company and Purchaser, Purchaser and
Sellers will not issue any press release or public announcement concerning this
Agreement or the Transactions without obtaining the prior written approval of
the other Parties, which approval may not be unreasonably withheld, conditioned
or delayed, except that such consent shall not be required if disclosure is
otherwise required by applicable Law or by the Bankruptcy Court; provided,
however, that Purchaser or Sellers, as applicable, will use its or their
commercially reasonable efforts consistent with such applicable Law or
Bankruptcy Court requirement to consult with the other Parties with respect to
the text of any such required disclosure.

 

8.7                               Confidentiality.  Purchaser acknowledges that
Confidential Information (as defined in the Confidentiality Agreement) has been,
and in the future will be, provided to it in connection with this Agreement,
including under Section 8.1, and is subject to the terms of the confidentiality
agreement dated April 27, 2018 between the FTD Companies, Inc., a Delaware
corporation and Purchaser (the “Confidentiality Agreement”), the terms of which
are incorporated herein by reference.  Purchaser acknowledges and understands
that this Agreement and related documents may be publicly filed in the
Bankruptcy Court and further made available by Sellers to prospective bidders or
contract counterparties and that, such disclosure will not be deemed to violate
any confidentiality obligations owing to Purchaser, whether pursuant to this
Agreement, the Confidentiality Agreement or otherwise.  Sellers acknowledge that
from and after the Closing, all non-public information relating to the Purchased
Assets and the Assumed

 

37

--------------------------------------------------------------------------------



 

Liabilities will be valuable and proprietary to Purchaser and its Affiliates. 
Sellers agree that, from and after the Closing, no Seller will disclose to any
Person any information relating to Purchaser and its Affiliates, the Purchased
Assets or the Assumed Liabilities, except as required by Law or as otherwise
becomes available in the public domain other than through any action by any
Seller in violation of its obligations under this Section 8.7.  If any of
Sellers or any of their Affiliates or their respective Representatives are
compelled to disclose any information by judicial or administrative process or
by other requirements of Law, such Seller shall promptly notify Purchaser in
writing and shall disclose only that portion of such information which such
Seller is advised by its counsel in writing is legally required to be disclosed,
provided that Sellers shall use commercially reasonable efforts to obtain an
appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information.  Sellers acknowledge and agree that
the remedies at law for any breach or threatened breach of this Section 8.7 by
any Seller are inadequate to protect Purchaser and its Affiliates and that the
damages resulting from any such breach are not readily susceptible to being
measured in monetary terms.  Accordingly, without prejudice to any other rights
or remedies otherwise available to Purchaser or its Affiliates, each Party
acknowledges and agrees that upon any breach or threatened breach by a Seller of
the terms and conditions of this Section 8.7, Purchaser and its Affiliates, as
applicable will be entitled to injunctive relief and to seek an order
restraining any threatened or future breach from any court of competent
jurisdiction without proof of actual damages or posting of any bond in
connection with any such remedy.  The provisions of this Section 8.7 will
survive the Closing.

 

8.8                               Access Agreements.  Prior to the Closing,
Sellers and Purchaser will negotiate mutually acceptable terms of an agreement
providing Sellers with access, for a period of at least 12 months following the
Closing Date, to Purchaser’s personnel, including the Transferred Employees,
information technology systems, including email, third party service providers
and books and records, and use of office space and office support for employees
of Sellers, as is reasonably necessary or appropriate in connection with the
administration of the Bankruptcy Case and to permit Sellers to wind-down and
liquidate the Sellers’ Bankruptcy estates following the Closing.

 

8.9                               Employee Matters.

 

(a)                                 Sellers may, from time to time prior to the
Closing Date, update the list of Business Employees on Schedule 1.1(a) to
reflect employment terminations and new hires solely to fill existing
positions.  Purchaser will offer employment, or cause one of its Affiliates to
offer employment, to substantially all, and no fewer than two-thirds, of the
Business Employees, such employment to commence immediately following the
Closing.  Sellers and their Affiliates will cooperate with and use their
commercially reasonable efforts to assist Purchaser and its Affiliates in their
efforts to secure the satisfactory transition of Business Employees to
Purchaser.  Without limiting the generality of the foregoing, Sellers and their
Affiliates will provide all relevant information in their possession necessary
to the hiring and transfer of the Transferred Employees, including all relevant
payroll, compensation, benefits participation and withholding tax information
with respect to the Transferred Employees; provided, that Purchaser shall not
have access to personnel records of any Seller the disclosure of which is
prohibited by applicable Law.  Business Employees who are offered, and who
accept offers of employment from Purchaser or an Affiliate of Purchaser are
referred to as “Transferred Employees”.  Sellers and

 

38

--------------------------------------------------------------------------------



 

their Affiliates will terminate the employment of all Transferred Employees,
effective immediately prior to the Closing, provided, however, that the Parties
intend and will take commercially reasonable steps to ensure that the
Transferred Employees have continuous employment through the Closing.  Purchaser
agrees to provide credit to the Transferred Employees for all periods of service
with Sellers and their Affiliates upon commencing their employment with
Purchaser for purposes of eligibility for and calculation of benefits, vacation,
paid time off and participation under any benefit plans maintained by
Purchaser.  For a 12-month period following the Closing, Purchaser (i) intends
to provide to each Transferred Employee a base salary or standard hourly wage
rate that, in each case, Purchaser reasonably determines is no less favorable to
such Transferred Employee than that provided by Sellers at the time of the
Closing; and (ii) will provide Transferred Employees with employee benefits
(excluding equity and equity-linked compensation) that Purchaser reasonably
determines are no less favorable on the whole than what Purchaser, or its
Affiliates located in the United States, as applicable, provides to
similarly-situated employees.

 

(b)                                 No fewer than three Business Days prior to
the Closing, Purchaser will deliver to Sellers a list of the Business Employees
who will not be offered employment by Purchaser, or who have not, and Purchaser
believes are not reasonably likely to, accept offers of employment from
Purchaser (the “Non-Transferred Employees”).  Sellers and their Affiliates will
terminate the employment of all Non-Transferred Employees, effective immediately
prior to the Closing and will be responsible for the cost of severance to the
Non-Transferred Employees up to $50,000 (“Severance Cap”).  Any and all
severance obligations of Sellers and their Affiliates to Non-Transferred
Employees above the Severance Cap (the “Excess Severance Amount”) shall be paid
by Purchaser pursuant to Section 3.3.  Within one Business Day prior to Closing,
Sellers will deliver to Purchaser the total severance amount for the
Non-Transferred Employees, detailing the Excess Severance Amount payable by
Purchaser.

 

(c)                                  Sellers will to the extent reasonably
requested by Purchaser, use commercially reasonable efforts to make each
Business Employee reasonably available to Purchaser for the purpose of
facilitating the transition of such Business Employee to Purchaser.  Sellers
will not, without Purchaser’s consent knowingly interfere with any negotiations
by Purchaser to employ or retain the services of any Business Employee.

 

(d)                                 Purchaser’s employment of the Transferred
Employees will be “at will” and may be terminated by Purchaser and/or any of its
Affiliates at any time for any reason; provided, however, that for the 12-month
period following the Closing, to the extent that the employment of any
Transferred Employee is involuntarily terminated by Purchaser, other than for
cause, Purchaser will offer to such Transferred Employee the separation pay
pursuant to Purchaser’s ordinary-course severance practices upon such employee’s
execution of a separation agreement in accordance with Purchaser’s customary
practices and policies.  Nothing in this Agreement will create any third-party
rights in any Transferred Employees or any current or former employees or other
service providers of any Seller or any Seller Affiliate (or any beneficiaries or
dependents of the foregoing) or in any other person.  Nothing contained herein
shall constitute an amendment to any Benefit Plan.

 

(e)                                  The Sellers shall be responsible for any
notices required to be given under and shall otherwise comply with all
Liabilities arising under the WARN Act relating to any acts

 

39

--------------------------------------------------------------------------------



 

or omissions prior to the Closing.  Purchaser shall take no action within ninety
days of Closing that would trigger a “plant closing” or “mass layoff” within the
meaning of the WARN Act.  Subject to the foregoing and Section 5.9(c), Purchaser
shall be responsible for any notices required to be given under and shall
otherwise comply with all Liabilities arising under the WARN Act relating to any
acts or omissions on and after the Closing.

 

8.10                        Releases.  Effective upon the Closing, (a) Purchaser
(individually and on behalf of its Affiliates) hereby releases and forever
discharges each Seller and each of its Affiliates and their respective
successors and assigns and all of their respective Representatives from any and
all actual or potential claims, causes of action, proceedings, Liabilities,
damages, expenses and/or losses of whatever kind or nature (including attorneys’
fees and costs), in law or equity, known or unknown, suspected or unsuspected,
now existing or hereafter arising, whether contractual, in tort or otherwise,
which such Party had, have, or may have in the future relating in any way to the
Purchased Assets or the Assumed Liabilities and (b) each Seller (individually
and on behalf of its Affiliates) hereby releases and forever discharges
Purchaser and each of its Affiliates and their respective successors and assigns
and all of their respective Representatives from any and all actual or potential
claims, causes of action, proceedings, liabilities, damages, expenses and/or
losses of whatever kind or nature (including attorneys’ fees and costs), in law
or equity, known or unknown, suspected or unsuspected, now existing or hereafter
arising, whether contractual, in tort or otherwise, which such Party had, have,
or may have in the future relating in any way to the Excluded Assets or the
Excluded Liabilities; provided that (i) nothing in this Section 8.10 will
constitute a release of any Person arising from conduct of such Person that is
determined by a final order of a court of competent jurisdiction to have
constituted an actual fraud, willful breach, knowing and intentional
misrepresentation or criminal act by such Person and (ii) nothing in this
Agreement will be construed to release any Person from any of its contractual
obligations under this Agreement and the other agreements contemplated by the
Transactions, including its obligations in respect of the Purchased Assets,
Assumed Liabilities, Excluded Assets and Excluded Liabilities, as the case may
be, each of which will remain fully effective and enforceable from and after the
Closing Date.

 

8.11                             Software System, Master List. With respect to
the Software Systems, on and from the Closing Date, Purchaser, Legacy Business
Owner, and Shari’s Business Owner shall be joint owners of the Software System,
and each of Purchaser’s and Shari’s Business Owner’s rights, obligations and
covenants shall be governed by the Mutual PQUAD Covenant Agreement and such
other reasonable rights, obligations and covenants to be agreed upon with the
Legacy Business Owner in a fully-executed, written agreement that is
substantially in the form of the Mutual PQUAD Covenant Agreement, together with
any modifications mutually agreed by the parties thereto (and, if Purchaser is
not a party thereto at the time of such modifications, also agreed to by
Purchaser) (the “Legacy Business PQUAD Covenant Agreement”). After the Closing,
Sellers shall not retain, convey or purport to convey any interest in, or
disclose to any third party, any excerpt of the Master List exclusively
transferred to Purchaser pursuant to Section 2.1(b)(xii) hereof.  Sellers shall
not convey or purport to convey, or disclose to any third party, any portion of
the excerpt of the Master List conveyed on a non-exclusive basis to Purchaser
pursuant to Section 2.1(b)(xii) hereof except: (a) to Legacy Business Owner
solely with respect to customers on the Master List that have placed orders for
products of the business acquired by the Legacy Business Owner or are voluntary
subscribers of the business acquired by the Legacy Business Owner; and (b) to
Shari’s Business Owner solely with respect to customers

 

40

--------------------------------------------------------------------------------



 

on the Master List that have placed orders for products of the business acquired
by the Shari’s Business Owner or are voluntary subscribers of the business
acquired by the Shari’s Business Owner.  Sellers shall not convey any interest
in any portion of the Master List that is a Purchased Asset other than in
accordance with this Section 8.11.

 

8.12                        Transition Services.  After the Closing, Purchaser
will and will cause its Affiliates, and Sellers will and will cause its
Affiliates, to provide certain transition services to Seller, Sellers’
Affiliates, the Legacy Business Owner, or the Shari’s Business Owner, or
Purchaser or Purchaser’s Affiliates, as applicable, such transition services to
be agreed to between Seller, Sellers’ Affiliates, the Legacy Business Owner, the
Shari’s Business Owner, Purchaser, and Purchaser’s Affiliates, as the case may
be; provided that (a) Purchaser’s obligations to provide transition services to
Legacy Business Owner are conditioned upon Legacy Business Owner’s agreement to
provide transition services to Purchaser; and (b) Purchaser’s obligations to
provide transition services to Shari’s Business Owner are conditioned upon
Shari’s Business Owner’s agreement to provide transition services to Purchaser. 
The parties will negotiate in good faith, prior to the Closing, a definitive
transition services agreement reflecting such terms (the “Transition Services
Agreement”), with the definitive agreement to be in a form (i) customary for
transaction of this type contemplated by this Agreement and (ii) reasonably
acceptable to the Sellers, Seller’s Affiliates, the Legacy Business Owner, the
Shari’s Business Owner, Purchaser, and Purchaser’s Affiliates in their
respective reasonable discretion.

 

8.13                        Access to IT Equipment.  Prior to the Closing,
Purchaser and Sellers shall cooperate in good faith and Sellers shall make
commercially reasonable efforts to provide Purchaser access to any IT Equipment
that is used in connection with the Business but it not Purchased IT Equipment.

 

8.14                        Bulk Transfer Laws.  Purchaser acknowledges that
Sellers will not comply with the provisions of any bulk transfer Laws of any
jurisdiction in connection with the Transactions, and hereby waives all claims
related to the non-compliance therewith.  The Parties intend that pursuant to
Section 363(f) of the Bankruptcy Code, the transfer of the Purchased Assets
shall be free and clear of any Liens in the Purchased Assets, including any
Liens arising out of the bulk transfer Laws.

 

8.15                        Use of Names.

 

(a)                                 Purchaser acknowledges that the Excluded
Names are and shall remain the property of Sellers and their Affiliates and that
nothing in this Agreement will be deemed to transfer to Purchaser or any of its
Affiliates any right, title or interest in, or license to, the Excluded Names.

 

(b)                                 Sellers shall, as promptly as practicable
(but in no event later than twenty (20) Business Days) after the Closing Date,
cease using and displaying any trademarks that are included in the Purchased
Assets, and in accordance with such requirement, Sellers shall use commercially
reasonable efforts to, no later than twenty (20) Business Days after the
Closing, legally change their respective corporate and business names (to the
extent such names include such trademarks or a confusingly similar trademarks)
to names that are not confusingly similar to such trademarks, and file notices
of such name changes with the Bankruptcy Court. Subject to

 

41

--------------------------------------------------------------------------------



 

the approval of the Bankruptcy Court to change Sellers’ name for purposes of the
Bankruptcy Case (which approval Sellers shall seek and use commercially
reasonable efforts to obtain promptly following the Closing Date), under no
circumstance shall Sellers, after the Closing Date, use or otherwise exploit the
trademarks included in the Purchased Assets or any other indicia confusingly
similar to the trademarks included in the Purchased Assets, copyrights included
in the Purchased Assets, or any work substantially similar to the copyrights
included in the Purchased Assets, as a source identifier in connection with any
Seller product, service or corporate, business or domain name.

 

8.16                        Post-Closing Payments.  On the Closing Date, Sellers
shall appoint and authorize Purchaser to utilize Sellers’ merchant account for
purposes of collecting payment from customers of the Business and to collect any
consideration, property or services to which Purchaser is entitled pursuant to
the Transactions, including the Credit Card Accounts Receivable.  Purchaser
shall reimburse Sellers for out-of-pocket expenses actually incurred by Sellers
for providing Purchaser with the use of Sellers’ merchant account in the six
calendar weeks from and after the Closing Date, and Purchaser agrees to pay to
Sellers a reasonable fee typical for such services for the use of Sellers’
merchant account from and after six calendar weeks after the Closing Date, if
necessary.  Following the Closing, Purchaser and Sellers each will remit, with
reasonable promptness, to the other any payments received by them or their
respective Affiliates, which payments are on or in respect of accounts or notes
receivable owned by (or are otherwise payable to) the other party or its
Affiliates.

 

IX.                              CONDITIONS TO CLOSING

 

9.1                               Conditions Precedent to Obligations of
Purchaser.  The obligation of Purchaser to consummate the Transactions is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by Purchaser in whole or
in part to the extent permitted by applicable Law):

 

(a)                                 each of the representations and warranties
of Sellers contained in this Agreement (disregarding all “materiality” or
“Seller Material Adverse Effect” qualifications set forth therein) shall be true
and correct as of the Closing, as if made on the Closing Date (except for any
such representations and warranties that are made as of a specific date, which
representations and warranties shall have been true and correct as of such
specific date), except where the failure of the representations and warranties
to be true and correct, individually or in the aggregate, has not had and would
not reasonably be expected to have a Seller Material Adverse Effect, and
Purchaser shall have received a certificate signed by an authorized officer of
each Seller on behalf of such Seller, dated the Closing Date, to the foregoing
effect;

 

(b)                                 Sellers shall have performed and complied in
all material respects with all obligations and agreements required in this
Agreement to be performed or complied with by them prior to or on the Closing
Date, and Purchaser shall have received a certificate signed by an authorized
officer of each Seller on behalf of such Seller, dated the Closing Date, to the
forgoing effect;

 

(c)                                  Sellers shall have delivered, or caused to
be delivered, to Purchaser all of the items set forth in Section 4.2.

 

42

--------------------------------------------------------------------------------



 

9.2                               Conditions Precedent to Obligations of
Sellers.  The obligations of Sellers to consummate the Transactions are subject
to the fulfillment, prior to or on the Closing Date, of each of the following
conditions (any or all of which may be waived by Sellers in whole or in part to
the extent permitted by applicable Law):

 

(a)                                 each of the representations and warranties
of Sellers contained in this Agreement (disregarding any and all “materiality”
or “Purchaser Material Adverse Effect” qualifications set forth therein) shall
be true and correct as of the Closing, as if made on the Closing Date (except
for any such representations and warranties that are made as of a specific date,
which representations and warranties shall have been true and correct as of such
specific date), except where the failure of the representations and warranties
to be true and correct, individually or in the aggregate, has not had and would
not reasonably be expected to have a Purchaser Material Adverse Effect, and
Sellers shall have received a certificate signed by an authorized officer of
Purchaser on behalf of Purchaser, dated the Closing Date, to the foregoing
effect;

 

(b)                                 Purchaser shall have performed and complied
in all material respects with all obligations and agreements required in this
Agreement to be performed or complied with by Purchaser prior to or on the
Closing Date, and Sellers shall have received a certificate signed by an
authorized officer of Purchaser on behalf of Purchaser, dated the Closing Date,
to the foregoing effect; and

 

(c)                                  Purchaser shall have delivered to Sellers
all of the items set forth in Section 4.3.

 

9.3                               Conditions Precedent to Obligations of
Purchaser and Sellers.  The respective obligations of Purchaser and Sellers to
consummate the Transactions are subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be
waived by Purchaser and Sellers in whole or in part to the extent permitted by
applicable Law):

 

(a)                                 there shall not be in effect any Order by a
Governmental Body restraining, enjoining or otherwise prohibiting the
consummation of the Transactions;

 

(b)                                 the Bankruptcy Court shall have entered an
order approving the Stalking Horse Motion.

 

(c)                                  the Bankruptcy Court shall have entered the
Procedures Order and the Procedures Order shall not be subject to a stay or have
been vacated or revoked; and

 

(d)                                 the Bankruptcy Court shall have entered the
Approval Order and the Approval Order shall not be subject to a stay or have
been vacated or revoked.

 

9.4                               Frustration of Closing Conditions.  No Party
may rely on the failure of any condition set forth in Sections 9.1, 9.2 or 9.3,
as the case may be, if such failure was caused by such Party’s breach of any
provision of this Agreement.

 

43

--------------------------------------------------------------------------------



 

X.                                   TAXES

 

10.1                        Transfer Taxes.  All documentary, stamp, transfer,
motor vehicle registration, sales, use, value added, excise and other similar
non-income Taxes and all filing and recording fees (and any penalties and
interest associated with such Taxes and fees) arising from or relating to the
consummation of the Transactions (collectively, “Transfer Taxes”) will be borne
by Purchaser, regardless of the Party on whom liability is imposed under the
provisions of the Laws relating to such Transfer Taxes.  Sellers and Purchaser
will consult and cooperate in timely preparing and making all filings, Tax
Returns, reports and forms as may be required to comply with the provisions of
the Laws relating to such Transfer Taxes and will cooperate and otherwise take
commercially reasonable efforts to obtain any available refunds for or
exemptions from such Transfer Taxes, including preparing exemption certificates
and other instruments as are applicable to claim available exemptions from the
payment of Transfer Taxes under applicable Law and executing and delivering such
affidavits and forms as are reasonably requested by the other Party.

 

10.2                        Purchase Price Allocation.

 

(a)                                 As promptly as practicable after the Closing
Date, but no later than 30 days thereafter, Purchaser will prepare and deliver
to Sellers, an allocation schedule setting forth the amounts to be allocated
among Sellers and among the Purchased Assets of each Seller, pursuant to (and to
the extent necessary to comply with) Section 1060 of the Internal Revenue Code
and the applicable regulations promulgated thereunder (or, if applicable, any
similar provision under state, local or foreign Law or regulation) (the
“Proposed Allocation Statement”).  Sellers will have 20 Business Days following
delivery of the Proposed Allocation Statement during which to notify Purchaser
in writing (an “Allocation Notice of Objection”) of any objections to the
Proposed Allocation Statement, setting forth in reasonable detail the basis of
their objections.  If Sellers fail to deliver an Allocation Notice of Objection
in accordance with this Section 10.2(a), the Proposed Allocation Statement will
be conclusive and binding on all Parties and will become the “Final Allocation
Statement.”  If Sellers submit an Allocation Notice of Objection, then for 20
Business Days after the date Purchaser receives the Allocation Notice of
Objection, Purchaser and Sellers will use their commercially reasonable efforts
to agree on the allocations.  Failing such agreement within 20 Business Days of
such notice, the unresolved allocations will be submitted to an independent,
internationally-recognized accounting firm mutually agreeable to Purchaser and
Sellers, which firm will be instructed to determine its best estimate of the
allocation schedule based on its determination of the unresolved allocations and
provide a written description of the basis for its determination within 45
Business Days after submission, such written determination to be final, binding
and conclusive.  The fees and expenses of such accounting firm will be
apportioned among Sellers and Purchaser equally.  For the avoidance of doubt, in
administering any Legal Proceeding, the Bankruptcy Court shall not be required
to apply the Final Allocation Statement in determining the manner in which the
Purchase Price should be allocated as between Sellers and their respective
estates.

 

(b)                                 Sellers and Purchaser and their respective
Affiliates will report, act, and file Tax Returns (including, but not limited to
IRS Form 8594) in all respects and for all purposes consistent with the Final
Allocation Statement.  Neither Sellers nor Purchaser will take any

 

44

--------------------------------------------------------------------------------



 

position (whether in audits, Tax Returns, or otherwise) that is inconsistent
with the Final Allocation Statement unless required to do so by applicable Law.

 

10.3                        Cooperation and Audits.  Purchaser, Sellers and
their respective Affiliates will cooperate fully with each other regarding Tax
matters and will make available to the other as reasonably requested all
information, records and documents relating to Taxes governed by this Agreement
until the expiration of the applicable statute of limitations or extension
thereof or the conclusion of all audits, appeals or litigation with respect to
such Taxes.

 

XI.                              GENERAL GOVERNING PROVISIONS

 

11.1                        No Survival of Representations and Warranties.  The
Parties agree that the representations and warranties contained in this
Agreement will not survive the Closing hereunder, and none of the Parties will
have any Liability to each other after the Closing for any breach thereof.  The
Parties agree that the covenants contained in this Agreement to be performed at
or after the Closing will survive the Closing hereunder until the expiration of
the applicable statute of limitations or for such shorter period explicitly
specified therein, and each Party will be liable to the other after the Closing
for any breach thereof.

 

11.2                        Expenses.  Except as otherwise expressly provided in
this Agreement, whether or not the Transactions are consummated, each of
Sellers, on the one hand, and Purchaser, on the other hand, will bear its own
expenses incurred in connection with the negotiation and execution of this
Agreement and each other agreement, document and instrument contemplated by this
Agreement and the consummation of the Transactions and all proceedings incident
thereto.

 

11.3                        Injunctive Relief.

 

(a)                                 The Parties agree that irreparable damages
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
and that damages at law may be an inadequate remedy for the breach of any of the
covenants, promises and agreements contained in this Agreement, and,
accordingly, any Party will be entitled to injunctive relief to prevent any such
breach, and to specifically enforce specifically the terms and provisions of
this Agreement, including without limitation specific performance of such
covenants, promises or agreements or an Order enjoining a Party from any
threatened, or from the continuation of any actual, breach of the covenants,
promises or agreements contained in this Agreement.  The rights set forth in
this Section 11.3 will be in addition to any other rights which a Party may have
at law or in equity pursuant to this Agreement.

 

(b)                                 The Parties hereby agree not to raise any
objections to the availability of the equitable remedy of specific performance
to prevent or restrain breaches of this Agreement by Purchaser or Sellers, as
applicable, and to specifically enforce the terms and provisions of this
Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the respective covenants and obligations of Purchaser or
Sellers, as applicable, under this Agreement all in accordance with the terms of
this Section 11.3.

 

45

--------------------------------------------------------------------------------



 

11.4                        Submission to Jurisdiction; Consent to Service of
Process.

 

(a)                                 Without limiting any Party’s right to appeal
any Order of the Bankruptcy Court, (i) the Bankruptcy Court will retain
exclusive jurisdiction to enforce the terms of this Agreement and to decide any
claims or disputes which may arise or result from, or be connected with, this
Agreement, any breach or default hereunder, or the Transactions, and (ii) any
and all proceedings related to the foregoing will be filed and maintained only
in the Bankruptcy Court, and the Parties hereby consent to and submit to the
jurisdiction and venue of the Bankruptcy Court for such purposes and will
receive notices at such locations as indicated in Section 11.8; provided,
however, that if the Bankruptcy Cases have been closed pursuant to Section 350
of the Bankruptcy Code, the Parties agree to unconditionally and irrevocably
submit to the exclusive jurisdiction of the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or in the event
(but only in the event) that such court does not have subject matter
jurisdiction over such Action in the United States District Court for the
District of Delaware) and any appellate court from any thereof, for the
resolution of any such claim or dispute.  The Parties hereby irrevocably waive,
to the fullest extent permitted by applicable Law, any objection which they may
now or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute. 
Each of the Parties agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.

 

(b)                                 Each of the Parties hereby consents to
process being served by any other Party in any suit, action or proceeding by
delivery of a copy thereof in accordance with the provisions of Section 11.8;
provided, however, that such service will not be effective until the actual
receipt thereof by the Party being served.

 

11.5                        Waiver of Right to Trial by Jury.  Each Party to
this Agreement waives any right to trial by jury in any action, matter or
proceeding regarding this Agreement or any provision hereof.

 

11.6                        Entire Agreement; Amendments and Waivers.  This
Agreement represents the entire understanding and agreement between the Parties
with respect to the subject matter hereof and supersedes all prior discussions
and agreements between the Parties with respect to the subject matter hereof. 
This Agreement can be amended, supplemented or changed, and any provision hereof
can be waived, only by written instrument making specific reference to this
Agreement signed by the Party against whom enforcement of any such amendment,
supplement, modification or waiver is sought.  No action taken pursuant to this
Agreement, including any investigation by or on behalf of any Party, will be
deemed to constitute a waiver by the Party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.  The
waiver by any Party of a breach of any provision of this Agreement will not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach.  No failure on the part of any Party
to exercise, and no delay in exercising, any right, power or remedy hereunder
will operate as a waiver thereof, nor will any single or partial exercise of
such right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
Law.

 

46

--------------------------------------------------------------------------------



 

11.7                        Governing Law.  This Agreement will be governed by
and construed in accordance with federal bankruptcy Law, to the extent
applicable, other federal Law, where applicable, and, where state Law is
implicated, the Laws of the State of Delaware applicable to contracts made and
performed in such State.

 

11.8                        Notices.  All notices and other communications under
this Agreement will be in writing and will be deemed given (i) when delivered
personally by hand, (ii) when sent by email (with written confirmation of
transmission) or (iii) one Business Day following the day sent by overnight
courier (with written confirmation of receipt), in each case at the following
addresses and email addresses (or to such other address or email address as a
Party may have specified by notice given to the other Party pursuant to this
provision):

 

If to Sellers, to:

 

c/o FTD Companies, Inc.

3113 Woodcreek Rd.

Downers Grove, IL 60515

Attention: Scott Levin

Email: xxxxxxxx

 

With a copy (which will not constitute notice) to:

 

Jones Day

77 W. Wacker Dr. Suite 3500

Chicago, IL 60601

Attention:

Ismail H. Alsheik

Email:

ialsheik@jonesday.com

 

And a copy (which will not constitute notice) to:

 

Jones Day

901 Lakeside Avenue

Cleveland, Ohio 44114

Attention: Heather Lennox

Email: hlennox@jonesday.com

 

If to Purchaser, to:

PlanetArt LLC

23801 Calabasas Road

Calabasas, California 91302

Attention:

Roger Bloxberg and Todd Helfstein

Emails:

xxxxxxxx / xxxxxxxx

 

47

--------------------------------------------------------------------------------



 

With copies (which will not constitute notice) to:

 

PlanetArt LLC

23801 Calabasas Road

Calabasas, California 91302

Attention:

Joe Bogdan. General Counsel

Email:

xxxxxxxx

 

And a copy (which will not constitute notice) to:

 

Bryan Cave Leighton Paisner LLP

120 Broadway, Suite 300

Santa Monica, California 90401

Attention: David Andersen and Sharon Weiss

 

Emails:

dgandersen@bclplaw.com / sharon.weiss@bclplaw.com

 

11.9                        Severability.  If any term or other provision of
this Agreement is invalid, illegal, or incapable of being enforced by any Law or
public policy, all other terms or provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any Party. 
Upon such determination that any term or other provision is invalid, illegal, or
incapable of being enforced, the Parties will negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the Transactions are consummated
as originally contemplated to the greatest extent possible.

 

11.10                 Assignment.  This Agreement will be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns.  Nothing in this Agreement will create or be deemed to create any third
party beneficiary rights in any Person or entity not a party to this Agreement. 
No assignment of this Agreement or of any rights or obligations hereunder may be
made by either Sellers or Purchaser (by operation of law or otherwise) without
the prior written consent of the other Parties and any attempted assignment
without the required consents will be void; provided, however, that
(a) Purchaser may assign some or all of its rights or delegate some or all of
its obligations hereunder to one or more Affiliates and (b) Sellers may assign
some or all of their rights or delegate some or all of their obligations
hereunder to successor entities (including any liquidating trust) pursuant to a
Chapter 11 plan confirmed by the Bankruptcy Court, in the case of each
clause (a) and (b) without any other Party’s consent.  No assignment of any
obligations hereunder will relieve the Parties of any such obligations.  Upon
any such permitted assignment, the references in this Agreement to Sellers or
Purchaser will also apply to any such assignee unless the context otherwise
requires.

 

11.11                 Non-Recourse.  No past, present or future director,
officer, employee, incorporator, member, partner, equityholder, manager, agent,
attorney, Representative or Affiliate of the Parties or any of their Affiliates
will have any Liability for any obligations or Liabilities of Sellers or
Purchaser, as applicable, under this Agreement or any agreement entered into in
connection herewith of or for any claim based on, in respect of, or by reason
of, the transactions contemplated hereby and thereby.  Any claim or cause of
action based upon, arising

 

48

--------------------------------------------------------------------------------



 

out of, or related to this Agreement or any agreement, document or instrument
contemplated hereby may only be brought against Persons that are expressly named
as Parties or thereto, and then only with respect to the specific obligations
set forth herein or therein.  Other than the Parties, no other party will have
any Liability or obligation for any of the representations, warranties,
covenants, agreements, obligations or Liabilities of any Party under this
Agreement or the agreements, documents or instruments contemplated hereby or of
or for any Legal Proceeding based on, in respect of, or by reason of,
Transactions (including the breach, termination or failure to consummate such
transactions), in each case whether based on contract, tort, fraud, strict
liability, other Laws or otherwise and whether by piercing the corporate veil,
by a claim by or on behalf of a Party or another Person or otherwise.  In no
event will any Person be liable to another Person for any remote, speculative or
punitive damages with respect to the Transactions.

 

11.12                 Counterparts.  This Agreement may be executed in
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

 

[Signature page follows]

 

49

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the Effective Date.

 

 

PURCHASER:

 

 

 

PLANETART, LLC

 

 

 

 

 

By:

/s/ Roger S. Bloxberg

 

 

Name:

Roger S. Bloxberg

 

 

Title:

CEO

 

[Signature Page – Asset Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

COMPANY:

 

 

 

PROVIDE CREATIONS, INC.

 

 

 

 

 

By:

/s/ Scott Levin

 

 

Name: Scott Levin

 

 

Title: President and CEO

 

[Signature Page – Asset Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

OTHER SELLERS:

 

 

 

PROVIDE COMMERCE LLC

 

 

 

 

 

By:

/s/ Scott Levin

 

Name: Scott Levin

 

Title: President and CEO

 

 

 

FTD, INC.

 

 

 

 

 

By:

/s/ Scott Levin

 

Name: Scott Levin

 

Title: President and CEO

 

 

 

GIFTCO, LLC

 

 

 

 

 

By:

/s/ Scott Levin

 

Name: Scott Levin

 

Title: President and CEO

 

[Signature Page – Asset Purchase Agreement]

 

--------------------------------------------------------------------------------